UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State or Other Jurisdiction of Incorporation or Organization) IRS Employer Identification Number) 2650 Route 130, P.O. Box 634, Cranbury, NJ08512 (Address of Principal Executive Offices, including Zip Code) (609) 655-4500 (Registrant’s telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class Common stock, no par value Name of each exchange on which registered NASDAQ SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the registrant’s most recently completed second quarter, is $58,458,134. As of February 28, 2015, 7,160,253 shares of the registrant’s common stock were outstanding. Portions of the registrant’s definitive Proxy Statement for its 2015 Annual Meeting of Shareholders are incorporated by reference into Part III of this Annual Report on Form10-K. FORM 10-K TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 24 Item 4. Mine Safety Disclosures 24 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters andIssuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 52 Item 9A. Controls and Procedures 53 Item 9B. Other Information 54 PART III Item 10. Directors, Executive Officers and Corporate Governance 54 Item 11. Executive Compensation 54 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 54 Item 13. Certain Relationships and Related Transactions, and Director Independence 54 Item 14. Principal Accounting Fees and Services 54 PART IV Item 15. Exhibits, Financial Statement Schedules 55 SIGNATURES 59 i Forward-Looking Statements This Annual Report on Form 10-K for the year ended December 31, 2014 (this “Form 10-K”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 relating to, without limitation, our future economic performance, plans and objectives for future operations, and projections of revenues and other financial items that are based on our beliefs, as well as assumptions made by and information currently available to us. The words “may,” “will,” “anticipate,” “should,” “would,” “believe,” “contemplate,” “could,” “project,” “predict,” “expect,” “estimate,” “continue,” and “intend,” as well as other similar words and expressions of the future, are intended to identify forward-looking statements. These forward-looking statements generally relate to our plans, objectives and expectations for future events and include statements about our expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts. These statements are based upon our opinions and estimates as of the date they are made. Although we believe that the expectations reflected in these forward-looking statements are reasonable, such forward-looking statements are subject to known and unknown risks and uncertainties that may be beyond our control, which could cause actual results, performance and achievements to differ materially from results, performance and achievements projected, expected, expressed or implied by the forward-looking statements. Examples of events that could cause actual results to differ materially from historical results or those anticipated, expressed or implied include, without limitation, changes in the overall economy and interest rate changes; inflation, market and monetary fluctuations; the ability of our customers to repay their obligations; the accuracy of our financial statement estimates and assumptions, including the adequacy of the estimate made in connection with determining the adequacy of the allowance for loan losses; increased competition and its effect on the availability and pricing of deposits and loans; significant changes in accounting, tax or regulatory practices and requirements; changes in deposit flows, loan demand or real estate values; legislation or regulatory changes, including the Dodd-Frank Act; changes in monetary and fiscal policies of the U.S. Government; changes in loan delinquency rates or in our levels of non-performing assets; our ability to declare and pay dividends; changes in the economic climate in the market areas in which we operate; the frequency and magnitude of foreclosure of our loans; changes in consumer spending and saving habits; the effects of the health and soundness of other financial institutions, including the FDIC’s need to increase the Deposit Insurance Fund assessments; technological changes; the effect of harsh weather conditions, including hurricanes and man-made disasters; the economic impact of any future terrorist threats and attacks, acts of war or threats thereof and the response of the United States to any such threats and attacks; our ability to integrate acquisitions and achieve cost savings; other risks described from time to time in our filings with the Securities and Exchange Commission (the “SEC”); and our ability to manage the risks involved in the foregoing. Although management has taken certain steps to mitigate any negative effect of the aforementioned items, significant unfavorable changes could severely impact the assumptions used and have an adverse effect on profitability.Additional information concerning the factors that could cause actual results to differ materially from those in the forward-looking statements is contained in Item 1. “Business”, Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Annual Report on Form 10-K and in our other filings with the SEC. However, other factors besides those listed in Item 1A. Risk Factors or discussed in this Annual Report also could adversely affect our results and you should not consider any such list of factors to be a complete list of all potential risks or uncertainties.Any forward-looking statements made by us or on our behalf speak only as of the date they are made.We undertake no obligation to publicly revise any forward-looking statements or cautionary factors, except as required by law. PART I Item 1.Business. 1st Constitution Bancorp 1st Constitution Bancorp (the “Company”) is a bank holding company registered under the Bank Holding Company Act of 1956, as amended. The Company was organized under the laws of the State of New Jersey in February 1999 for the purpose of acquiring all of the issued and outstanding stock of 1st Constitution Bank (the “Bank”) and thereby enabling the Bank to operate within a bank holding company structure. The Company became an active bank holding company on July 1, 1999. As of December 31, 2014, the Company has two employees, both of whom are full-time. The Bank is a wholly-owned subsidiary of the Company. Other than its investment in the Bank, the Company currently conducts no other significant business activities. 1 The main office of the Company and the Bank is located at 2650 Route 130 Cranbury, New Jersey 08512, and the telephone number is (609) 655-4500. 1st Constitution Bank The Bank is a commercial bank formed under the laws of the State of New Jersey and engages in the business of commercial and retail banking. As a community bank, the Bank offers a wide range of services (including demand, savings and time deposits and commercial and consumer/installment loans) to individuals, small businesses and not-for-profit organizations principally in the Fort Lee area of Bergen County and in Middlesex, Mercer, Somerset and Monmouth Counties of New Jersey. The Bank conducts its operations through its main office located in Cranbury, New Jersey, and operates eighteen additional branch offices in downtown Cranbury, Hamilton Square, Hightstown, Hillsborough, Hopewell, Jamesburg, Lawrenceville, Perth Amboy, Plainsboro, Skillman, West Windsor, Fort Lee, Princeton, Rumson, Fair Haven, Shrewsbury, Oceanport and Asbury Park, New Jersey. The Bank’s deposits are insured up to applicable legal limits by the Federal Deposit Insurance Corporation (“FDIC”).As of December 31, 2014, the Bank had 185 employees, of which 173 were full-time employees. Management efforts focus on positioning the Bank to meet the financial needs of the communities in Middlesex, Mercer, Somerset and Monmouth Counties and the Fort Lee area of Bergen County and to provide financial services to individuals, families, institutions and small businesses. To achieve this goal, the Bank is focusing its efforts on: · personal service; · expansion of its branch network; · innovative product offerings; and · technological advances and e-commerce. Expansion of the Bank On February 7, 2014, the Company and the Bank closed on the merger of Rumson-Fair Haven Bank and Trust Company, a New Jersey state commercial bank (“RFHB”), with and into the Bank, with the Bank continuing as the surviving entity (the “2014 Merger”), pursuant to the terms and conditions of that certain Agreement and Plan of Merger, dated August 14, 2013 and as amended on September 19, 2013 (the “Merger Agreement”), by and between the Company, the Bank and RFHB. At the time of the merger, RFHB had approximately $220 million in assets, approximately $144 million in loans and approximately $190 million in deposits.RFHB operated five offices in Monmouth County, New Jersey which became branches of the Bankas a result of the 2014 Merger. Subject to the terms and conditions of the Merger Agreement, at the effective time of the 2014 Merger, each share of RFHB common stock issued and outstanding immediately prior to such effective time was converted into and became the right to receive, at the election of the holder, either 0.7772 shares of common stock of the Company, $7.50 in cash or a combination of cash and shares of common stock of the Company, subject to proration as described in the Merger Agreement, so that 60% of the aggregate merger consideration consisted of cash and 40% consisted of shares of common stock of the Company. Cash was paid in lieu of fractional shares. In the aggregate, the Company paid approximately $14.8 million in cash and issued 1,019,223 shares of common stock of the Company as 2014 Merger consideration to RFHB shareholders.Included in the cash and stock consideration amounts were a total of $98,919 that was used to cash out outstanding options to acquire shares of RFHB common stock and 5,829 shares of common stock of the Company that were issued in exchange for restricted stock awards for RFHB common stock. Cash used as consideration in the 2014 Merger was provided by the Bank from existing cash assets. The Bank continually evaluates opportunities to expand its products and services to existing and new customers and expand into new markets through the acquisition of other banks and bank offices within and contiguous to its existing markets and/or by opening new branch offices. 2 Personal Service The Bank provides a wide range of commercial and consumer banking services to individuals, families, institutions and small businesses in central and coastal New Jersey and the Fort Lee area of Bergen County. The Bank’s focus is to understand the needs of the community and the customers and tailor products, services and advice to meet those needs. The Bank seeks to provide a high level of personalized banking services, emphasizing quick and flexible responses to customer demands. Technological Advances and e-Commerce The Bank recognizes that customers want to receive service via their most convenient delivery channel, be it the traditional branch office, by telephone, ATM, or the internet. For this reason, the Bank continues to enhance its e-commerce capabilities. At www.1stconstitution.com, customers have easy access to online banking, including account access, and to the Bank’s bill payment system. Consumers and businesses may also access their accounts and make deposits through their mobile devices.Consumers can apply online for loans and interact with senior management through the e-mail system. Business customers have access to cash management information and transaction capability through the Bank’s online Cash Manager product which permits business customers to make deposits, originate ACH payments, initiate wire transfers, retrieve account information and place “stop payment” orders. This overall expansion in electronic banking offers the Bank’s customers means to access the Bank’s services easily and at their own convenience. Competition The Bank experiences substantial competition in attracting and retaining deposits and in making loans. In attracting deposits and borrowers, the Bank competes with commercial banks, savings banks, and savings and loan associations, as well as regional and national insurance companies and non-bank financial institutions, mutual funds, regulated small loan companies and local credit unions, regional and national sponsors of money market funds and corporate and government borrowers.Within the direct market area of the Bank, there are a significant number of offices of competing financial institutions.In New Jersey generally, and in the Bank’s local market specifically, the Bank’s most direct competitors are large commercial banks including Bank of America, PNC Bank, JP Morgan Chase, Wells Fargo and Santander Bank, as well as savings banks and savings and loan associations, including Provident Bank, Investors Bank and Hudson City Savings Bank. The Bank is at a competitive disadvantage compared with these larger national and regional commercial and savings banks.By virtue of their larger capital, asset size or reserves, many of such institutions have substantially greater lending limits (ceilings on the amount of credit a bank may provide to a single customer that are linked to the institution’s capital) and other resources than the Bank.Many such institutions are empowered to offer a wider range of services, including trust services, than the Bank and, in some cases, have lower funding costs (the price a bank must pay for deposits and other borrowed monies used to make loans to customers) than the Bank.In addition to having established deposit bases and loan portfolios, these institutions, particularly large national and regional commercial and savings banks, have the financial ability to finance extensive advertising campaigns and to allocate considerable resources to locations and products perceived as profitable. In addition, non-bank financial institutions offer services that compete for customers’ investable funds and deposits with the Bank.For example, brokerage firms and insurance companies offer such instruments as short-term money market funds, corporate and government securities funds, mutual funds and annuities.It is expected that competition in these areas will continue to increase. Some of these competitors are not subject to the same degree of regulation and supervision as the Company and the Bank and therefore may be able to offer customers more attractive products than the Bank. However, management of the Bank believes that loans to small and mid-sized businesses and professionals, which represent the main commercial loan business of the Bank, are not always of primary importance to the larger banking institutions. The Bank competes for this segment of the market by providing responsive personalized services, making timely local decisions, and acquiring knowledge of its customers and their businesses. Lending Activities The Bank’s lending activities include both commercial and consumer loans. Loan originations are derived from a number of sources including real estate broker referrals, mortgage loan companies, direct solicitation by the Bank’s loan officers, existing depositors and borrowers, builders, attorneys, walk-in customers and, in some instances, other lenders.The Bank has established disciplined and systematic procedures for approving and monitoring loans that vary depending on the size and nature of the loans. 3 Commercial Lending The Bank offers a variety of commercial loan services, including term loans, lines of credit, and loans secured by equipment and receivables. A broad range of short-to-medium term commercial loans, both secured and unsecured, are made available to businesses for working capital (including inventory and receivables), business expansion (including acquisition and development of real estate and improvements), and the purchase of equipment and machinery. Commercial loans are granted based on the borrower’s ability to generate cash flow to support its debt obligations and other cash related expenses. A borrower’s ability to repay commercial loans is substantially dependent on the success of the business itself and on the quality of its management. As a general practice, the Bank takes as collateral a security interest in any available real estate, equipment, inventory, receivables or other personal property of its borrowers, although occasionally the Bank makes commercial loans on an unsecured basis. Generally, the Bank requires personal guarantees of its commercial loans to offset the risks associated with such loans. Commercial Construction Financing Construction financing is provided to businesses to expand their facilities and operations and to real estate developers for the acquisition, development and construction of residential properties.First mortgage construction loans are made to developers and builders primarily for single family homes or smaller multi-family buildings (less than ten units) that are presold, or are to be sold or leased on a speculative basis. The Bank lends to builders and developers with established relationships, successful operating histories and sound financial resources. Residential Consumer Lending A portion of the Bank’s lending activities consists of the origination of fixed and adjustable rate residential first mortgage loans secured by owner-occupied property located in the Bank’s primary market areas. Home mortgage lending is unique in that a broad geographic territory may be serviced by originators working from strategically placed offices either within the Bank’s traditional banking facilities or from affordable storefront locations in commercial buildings. The Bank also offers construction loans, reverse mortgages, second mortgage home improvement loans and home equity lines of credit. The Bank finances the construction of individual, owner-occupied single-family houses on the basis of written underwriting and construction loan management guidelines.These loans are made to qualified individual borrowers and are generally supported by a take-out commitment from a permanent lender. The construction phase of these loans has certain risks, including the viability of the contractor, the contractor’s ability to complete the project within the budget and changes in interest rates. The Bank will generally sell its originated residential mortgage loans in the secondary market. The decision to sell is made prior to origination. The sale to the secondary market allows the Bank to mitigate its interest rate risks related to such lending operations. This brokerage arrangement allows the Bank to accommodate its clients’ demands while eliminating the interest rate risk for the 15- to 30 year period generally associated with such loans. For commercial and residential mortgage loans the Bank in most cases requires borrowers to obtain and maintain title, fire, and extended casualty insurance, and, where required by applicable regulations, flood insurance.The Bank maintains its own errors and omissions insurance policy to protect against loss in the event of failure of a mortgagor to pay premiums on fire and other hazard insurance policies. Mortgage loans originated by the Bank customarily include a “due on sale” clause, which gives the Bank the right to declare a loan immediately due and payable in certain circumstances, including, without limitation, upon the sale or other disposition by the borrower of the real property subject to a mortgage. In general, the Bank enforces due on sale clauses. 4 Non-Residential Consumer Lending Non-residential consumer loans made by the Bank include loans for automobiles, recreation vehicles, and boats, as well as personal loans (secured and unsecured) and deposit account secured loans. The Bank also conducts various indirect lending activities through established retail companies in its market areas. Non-residential consumer loans are attractive to the Bank because they typically have a shorter term and carry higher interest rates than are charged on other types of loans. Non-residential consumer loans, however, do pose additional risk of collectability when compared to traditional types of loans, such as residential mortgage loans. Consumer loans are granted based on employment and financial information solicited from prospective borrowers as well as credit records collected from various reporting agencies.The stability of the borrower, willingness to pay and credit history are the primary factors to be considered. The availability of collateral is also a factor considered in making such a loan. The Bank seeks collateral that can be assigned and has good marketability with a clearly adequate margin of value. The geographic area of the borrower is another consideration, with preference given to borrowers in the Bank’s primary market areas. Supervision and Regulation Banking is a complex, highly regulated industry. The primary goals of the bank regulatory scheme are to maintain a safe and sound banking system and to facilitate the conduct of monetary policy. In furtherance of those goals, Congress has created several largely autonomous regulatory agencies and enacted a myriad of legislation that governs banks, bank holding companies and the banking industry. This regulatory framework is intended primarily for the protection of depositors and not for the protection of the Company’s shareholders or creditors.Descriptions of, and references to, the statutes and regulations below are brief summaries thereof, and do not purport to be complete. The descriptions are qualified in their entirety by reference to the specific statutes and regulations discussed. State and Federal Regulations The Company is a bank holding company within the meaning of the Bank Holding Company Act of 1956, as amended (the “BHCA”). As a bank holding company, the Company is subject to inspection, examination and supervision by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”) and is required to file with the Federal Reserve Board an annual report and such additional information as the Federal Reserve Board may require pursuant to the BHCA. The Federal Reserve Board may also make examinations of the Company and its subsidiaries. The Company is subject to capital standards similar to, but separate from, those applicable to the Bank. Under the BHCA, bank holding companies that are not financial holding companies generally may not acquire the ownership or control of more than 5% of the voting shares, or substantially all of the assets, of any company, including a bank or another bank holding company, without the Federal Reserve Board’s prior approval. The Company has not applied to become a financial holding company but did obtain such approval to acquire the shares of the Bank. A bank holding company that does not qualify as a financial holding company is generally limited in the types of activities in which it may engage to those that the Federal Reserve Board had recognized as permissible for bank holding companies prior to the date of enactment of the Gramm-Leach-Bliley Financial Services Modernization Act of 1999.For example, a holding company and its banking subsidiary are prohibited from engaging in certain tie-in arrangements in connection with any extension of credit or lease or sale of any property or the furnishing of services.At present, the Company does not engage in any significant activity other than owning the Bank. In addition to federal bank holding company regulation, the Company is registered as a bank holding company with the New Jersey Department of Banking and Insurance (the “Department”). The Company is required to file with the Department copies of the reports it files with the federal banking and securities regulators. The Federal Reserve Board has issued a supervisory letter to bank holding companies that contains guidance on when the board of directors of a bank holding company should eliminate or defer or severely limit dividends including, for example, when net income available for shareholders for the past four quarters net of dividends paid during that period is not sufficient to fully fund the dividends. The letter also contains guidance on the redemption of stock by bank holding companies which urges bank holding companies to advise the Federal Reserve Board of any such redemption or repurchase of common stock for cash or other value which results in the net reduction of a bank holding company’s capital at the beginning of the quarter below the capital outstanding at the end of the quarter. 5 The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) has a broad impact on the financial services industry, including significant regulatory and compliance requirements, including, among other things, (i) enhanced resolution authority of troubled and failing banks and their holding companies; (ii) increased capital and liquidity requirements; (iii) increased regulatory examination fees; (iv) changes to assessments to be paid to the FDIC for federal deposit insurance; and (v) numerous other provisions designed to improve supervision and oversight of, and strengthen safety and soundness for, the financial services sector.Additionally, the Dodd-Frank Act established a framework for systemic risk oversight within the financial system to be distributed among federal regulatory agencies, including the Financial Stability Oversight Council, the Federal Reserve Board, the Office of the Comptroller of the Currency, and the FDIC. Effective in July 2011, the Dodd-Frank Act eliminated federal prohibitions on paying interest on demand deposits, thus allowing businesses to have interest bearing checking accounts.As of the date of this Form 10-K, we do not pay interest on demand deposits.This significant change to existing law has not had an adverse impact on our net interest margin for the years ended December 31, 2014, and 2013. The Dodd-Frank Act also changed the base for FDIC deposit insurance assessments. Assessments are based on average consolidated total assets less tangible equity capital of a financial institution, rather than on deposits. The Dodd-Frank Act also increased the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per account owner. The Dodd-Frank Act alsoprovided unlimited deposit insurance for non-interest bearing transaction accounts and Interest on Lawyer Trust Accounts (“IOLTAs”), where the accrued interest is paid to state bar associations or other organizations to fund legal assistance programs, through December 31, 2012. Effective January 1, 2013, non-interest bearing transaction accounts were no longer insured separately from account owners’ other accounts at the same federally insured financial institution. Instead, non-interest bearing transaction accounts are now added to any of an account owner’s other accounts in the applicable ownership category, and the aggregate balance is insured up to $250,000. Effective January 1, 2013, IOLTAs became subject to the $250,000 maximum amount of deposit insurance. If an IOLTA qualifies for pass-through coverage as a fiduciary account, then each separate client for whom a law firm holds funds in such IOLTA may be insured up to $250,000 for his or her funds. The legislation also increased the required minimum reserve ratio for the Deposit Insurance Fund, from 1.15% to 1.35% of insured deposits, and directed the FDIC to offset the effects of increased assessments on depository institutions with less than $10 billion in assets, including the Bank. The Dodd-Frank Act requires publicly traded companies to give their stockholders a non-binding vote on executive compensation (“say on pay”) and so-called “golden parachute” payments. It also provides that the listing standards of the national securities exchanges shall require listed companies to implement and disclose “clawback” policies mandating the recovery of incentive compensation paid to executive officers in connection with accounting restatements. Such listing standards have yet to be implemented. The Dodd-Frank Act created the Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws. The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets, which authority does not extend to the Bank at this time since we do not meet the asset threshold. The Dodd-Frank Act also weakens the federal preemption rules that have been applicable for national banks and federal savings associations, and gives state attorneys general the ability to enforce federal consumer protection laws. The Dodd-Frank Act requires minimum leverage (Tier 1) and risk based capital requirements for bank and savings and loan holding companies, which exclude certain instruments that previously have been eligible for inclusion by bank holding companies as Tier 1 capital, such as trust preferred securities; however, bank holding companies with assets of less than $15 billion as of December 31, 2009 are permitted to include trust preferred securities that were issued before May 19, 2010 as Tier 1 capital. It is difficult to predict at this time what specific impact the Dodd-Frank Act and certain yet to be written implementing rules and regulations will have on community banks. However, it is expected that at a minimum, they will increase our operating and compliance costs and could increase our interest expense. 6 Capital Adequacy The Company is required to comply with minimum capital adequacy standards established by the Federal Reserve Board. There are two basic measures of capital adequacy for bank holding companies and the depository institutions that they own: a risk based measure and a leverage measure. All applicable capital standards must be satisfied for a bank holding company to be considered in compliance. The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) required each federal banking agency to revise its risk-based capital standards to ensure that those standards take adequate account of interest rate risk, concentration of credit risk and the risks of non-traditional activities. In addition, pursuant to FDICIA, each federal banking agency has promulgated regulations, specifying the levels at which a bank would be considered “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized,” or “critically undercapitalized,” and to take certain mandatory and discretionary supervisory actions based on the capital level of the institution. Prior to January 1, 2015, the regulations implementing these provisions of FDICIA provided that a bank would be classified as “well capitalized” if it (i) had a total risk-based capital ratio of at least 10.0 percent, (ii) had a Tier 1 risk-based capital ratio of at least 6.0 percent, (iii) had a Tier 1 leverage ratio of at least 5.0 percent, and (iv) met certain other requirements. A bank would be classified as “adequately capitalized” if it (i) had a total risk-based capital ratio of at least 8.0 percent, (ii) had a Tier 1 risk-based capital ratio of at least 4.0 percent, (iii) had a Tier 1 leverage ratio of (a) at least 4.0 percent, or (b) at least 3.0 percent if the bank was rated 1 in its most recent examination and was not experiencing or anticipating significant growth, and (iv) did not meet the definition of “well capitalized.” A bank would be classified as “undercapitalized” if it (i) had a total risk-based capital ratio of less than 8.0 percent, (ii) had a Tier 1 risk-based capital ratio of less than 4.0 percent, or (iii) had a Tier 1 leverage ratio of (a) less than 4.0 percent, or (b) less than 3.0 percent if the bank was rated 1 in its most recent examination and was not experiencing or anticipating significant growth. A bank would be classified as “significantly undercapitalized” if it (i) had a total risk-based capital ratio of less than 6.0 percent, (ii) had a Tier 1 risk-based capital ratio of less than 3.0 percent, or (iii) had a Tier 1 leverage ratio of less than 3.0 percent. An institution would be classified as “critically undercapitalized” if it had a tangible equity to total assets ratio that was equal to or less than 2.0 percent. An insured depository institution may be deemed to be in a lower capitalization category if the FDIC had determined (i) that the insured depository institution was in unsafe or unsound condition or (ii) that, in the most recent examination of the insured depository institution, the insured depository institution received and had not corrected a less-than-satisfactory rating for any of the categories of asset quality, management, earnings, or liquidity. As of December 31, 2014, the Bank’s capital ratios exceed the requirements to be considered a “well capitalized” institution under these regulations. Prior to January 1, 2015, the risk-based capital guidelines for bank holding companies such as the Company required a minimum ratio of total capital to risk-weighted assets (including off-balance sheet activities, such as standby letters of credit) of 8%. At least half of the total capital was required to be Tier 1 capital, consisting principally of common shareholders’ equity, non-cumulative perpetual preferred stock, a limited amount of cumulative perpetual preferred stock and minority interest in the equity accounts of consolidated subsidiaries, less goodwill. The remainder of the total capital (Tier 2 capital) may consist of a limited amount of subordinated debt and intermediate-term preferred stock, certain hybrid capital instruments and other debt securities, perpetual preferred stock and a limited amount of the general loan loss allowance. At December 31, 2014, the Company maintained a Tier 1 capital ratio of 11.41% and a total capital ratio of 12.28%. In addition to the risk-based capital guidelines, the federal banking regulators established minimum leverage ratio (Tier 1 capital to total average assets) guidelines for bank holding companies. Prior to January 1, 2015, these guidelines provided for a minimum leverage ratio of 3% for those bank holding companies which have the highest regulatory examination ratings and were not contemplating or experiencing significant growth or expansion. All other bank holding companies were required to maintain a leverage ratio of at least 4%.Banking organizations with supervisory, financial, operational, or managerial weaknesses, as well as organizations that are anticipating or experiencing significant growth, were expected to maintain capital ratios well above the minimum levels.Moreover, higher capital ratios may be required for any bank holding company if warranted by its particular circumstances or risk profile.In all cases, bank holding companies should hold capital commensurate with the level and nature of the risks, including the volume and severity of problem loans, to which they were exposed.At December 31, 2014, the Company’s leverage ratio was 9.53%. 7 The risk-based capital guidelines prior to January 1, 2015 were based upon the 1988 capital accord of the International Basel Committee on Banking Supervision, a committee of central banks and bank supervisors and regulators from the major industrialized countries that develops broad policy guidelines for use by each country’s supervisors in determining the supervisory policies they apply. In December 2010, the Group of Governors and Heads of Supervisors of the Basel Committee on Banking Supervision, the oversight body of the Basel Committee, published its “calibrated” capital standards for major banking institutions, referred to as Basel III. Under these standards, when fully phased-in on January1, 2019, banking institutions will be required to maintain heightened Tier 1 common equity, Tier 1 capital, and total capital ratios, as well as maintaining a “capital conservation buffer.” The Tier 1 common equity and Tier 1 capital ratio requirements will be phased-in incrementally between January1, 2013 and January1, 2015; the deductions from common equity made in calculating Tier 1 common equity will be phased-in incrementally over a four-year period commencing on January1, 2014; and the capital conservation buffer will be phased-in incrementally between January1, 2016 and January1, 2019. The Basel Committee also announced that a countercyclical buffer of 0% to 2.5% of common equity or other fully loss-absorbing capital will be implemented according to national circumstances as an extension of the conservation buffer. In July 2013, the Federal Reserve Board and the FDIC approved revisions to their capital adequacy guidelines and prompt corrective action rules that implement the revised standards of Basel III and address relevant provisions of the Dodd-Frank Act. The Federal Reserve Board’s final rules and the FDIC’s interim final rules apply to all depository institutions, top-tier bank holding companies with total consolidated assets of $500 million or more, and top-tier savings and loan holding companies (“banking organizations”). Among other things, the rules establish a new common equity Tier 1 minimum capital requirement (4.5% of risk-weighted assets) and increase the minimum Tier 1 capital to risk-based assets requirement (from 4% to 6% of risk-weighted assets). Banking organizations will also be required to have a total capital ratio of 8% (unchanged from current rules) and a Tier 1 leverage ratio of 4% (unchanged from current rules). The rules also limit a banking organization’s ability to pay dividends, engage in share repurchases or pay discretionary bonuses if the banking organization does not hold a “capital conservation buffer” consisting of 2.5% of common equity Tier 1 capital to risk-weighted assets in addition to the amount necessary to meet its minimum risk-based capital requirements. The rules become effective for the Company and the Bank on January 1, 2015. The capital conservation buffer requirement will be phased in beginning in January 1, 2016 at 0.625% of common equity Tier 1 capital to risk-weighted assets and would increase by that amount each year until fully implemented in January 2019 at 2.5% of common equity Tier 1 capital to risk-weighted assets. With respect to the Bank, the FDIC also revised its prompt corrective action rules by (i) introducing a Common Equity Tier 1, or CET1, ratio requirement at each capital quality level (other than critically undercapitalized); (ii) increasing the minimum Tier 1 capital ratio requirement for each category; and (iii) requiring a leverage ratio of 5 percent to be well-capitalized. Effective as of January 1, 2015, the FDIC’s regulations implementing these provisions of FDICIA provide that an institution will be classified as “well capitalized” if it (i) has a total risk-based capital ratio of at least 10.0 percent, (ii) has a Tier 1 risk-based capital ratio of at least 8.0 percent, (iii) has a CET1 ratio of at least 6.5 percent, (iv) has a Tier 1 leverage ratio of at least 5.0 percent, and (v) meets certain other requirements. An institution will be classified as “adequately capitalized” if it (i) has a total risk-based capital ratio of at least 8.0 percent, (ii) has a Tier 1 risk-based capital ratio of at least 6.0 percent, (iii) has a CET1 ratio of at least 4.5 percent, (iv) has a Tier 1 leverage ratio of at least 4.0 percent, and (v) does not meet the definition of “well capitalized.” An institution will be classified as “undercapitalized” if it (i) has a total risk-based capital ratio of less than 8.0 percent, (ii) has a Tier 1 risk-based capital ratio of less than 6.0 percent, (iii) has a CET1 ratio of less than 4.5 percent or (iv) has a Tier 1 leverage ratio of less than 4.0 percent. An institution will be classified as “significantly undercapitalized” if it (i) has a total risk-based capital ratio of less than 6.0 percent, (ii) has a Tier 1 risk-based capital ratio of less than 4.0 percent, (iii) has a CET1 ratio of less than 3.0 percent or (iv) has a Tier 1 leverage ratio of less than 3.0 percent. An institution will be classified as “critically undercapitalized” if it has a tangible equity to total assets ratio that is equal to or less than 2.0 percent. An insured depository institution may be deemed to be in a lower capitalization category if it receives an unsatisfactory examination rating. Similar categories apply to bank holding companies. When the capital conservation buffer is fully phased in, the capital ratios applicable to depository institutions will exceed the ratios to be considered well-capitalized under the prompt corrective action regulations. Under the new capital rules in effect on January 1, 2015, management estimates that the Bank’sCET1 risk-based capital, Tier 1 risk-based capital, total risk-based capital and leverage capital ratios would be 11.23%, 11.23% ,12.09%, and 9.40%,respectively, at December 31, 2014. The Bank is classified as a non-advanced approaches bank for regulatory purposes and plans to permanently opt out of including the amount of accumulated other comprehensive income in the computation of regulatory capital. Management estimates that the new capital rules will not have a significant effect on the Company’s regulatory capital position. 8 On May 30, 2006, the Company established 1st Constitution Capital Trust II, a Delaware business trust and wholly-owned subsidiary of the Company (“Trust II”), for the sole purpose of issuing $18 million of trust preferred securities (the “Capital Securities”).Trust II utilized the $18 million proceeds along with $557,000 invested in Trust II by the Company to purchase $18,557,000 of floating rate junior subordinated debentures issued by the Company and due to mature on June 15, 2036.The Capital Securities were issued in connection with a pooled offering involving approximately 50 other financial institution holding companies.All of the Capital Securities were sold to a single pooling vehicle.The floating rate junior subordinated debentures are the only asset of Trust II and have terms that mirror the Capital Securities.These debentures are redeemable in whole or in part prior to maturity after June 15, 2011.Trust II is obligated to distribute all proceeds of a redemption of these debentures, whether voluntary or upon maturity, to holders of the Capital Securities.The Company’s obligation with respect to the Capital Securities and the debentures, when taken together, provide a full and unconditional guarantee on a subordinated basis by the Company of the obligations of Trust II to pay amounts when due on the Capital Securities.Interest payments on the floating rate junior subordinated debentures flow through Trust II to the pooling vehicle.Based on the final regulatory rule, the Company has included all of its $18 million trust preferred securities in Tier 1 capital at December 31, 2014 and 2013. The Company issued a warrant on December 23, 2008 to the United States Department of the Treasury (the “Treasury”) under the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (the “CPP”). This warrant was sold by the Treasury on November 23, 2011 and exchanged for two new warrants which permit the holders thereof to acquire as of December 31, 2014, on an adjusted basis resulting from declarations of stock dividends to holders of common stock since the issuance of the two warrants, 255,540 shares of common stock of the Company at a price of $7.044 per share. The two warrants provide for the adjustment of the exercise price and the number of shares of the Company’s common stock issuable upon exercise pursuant to customary anti-dilution provisions, such as upon stock splits or distributions of securities or other assets to holders of the Company’s common stock.As of the date of this Form 10-K, the two warrants remain outstanding, are immediately exercisable and have an expiration date of December 23, 2018. Restrictions on Dividends The primary source of cash to pay dividends, if any, to the Company’s shareholders and to meet the Company’s obligations is dividends paid to the Company by the Bank. Dividend payments by the Bank to the Company are subject to the New Jersey Banking Act of 1948 (the “Banking Act”) and the Federal Deposit Insurance Act (the “FDIA”). Under the Banking Act and the FDIA, the Bank may not pay any dividends if after paying the dividend it would be undercapitalized under applicable capital requirements. In addition to these explicit limitations, the federal regulatory agencies are authorized to prohibit a banking subsidiary or bank holding company from engaging in an unsafe or unsound banking practice. Depending upon the circumstances, the agencies could take the position that paying a dividend would constitute an unsafe or unsound banking practice. It is the policy of the Federal Reserve Board that bank holding companies should pay cash dividends on common stock only out of income available over the immediately preceding year and only if prospective earnings retention is consistent with the organization’s expected future needs and financial condition. The policy provides that bank holding companies should not maintain a level of cash dividend that undermines the bank holding company’s ability to serve as a source of strength to its banking subsidiary.A bank holding company may not pay dividends when it is insolvent. The Company has never paid a cash dividend and the Company’s Board of Directors has no plans to pay a cash dividend in the foreseeable future. 9 Priority on Liquidation The Company is a legal entity separate and distinct from the Bank. The rights of the Company as the sole shareholder of the Bank, and therefore the rights of the Company’s creditors and shareholders, to participate in the distributions and earnings of the Bank when the Bank is not in bankruptcy, are subject to various state and federal law restrictions as discussed above under the heading “Restrictions on Dividends.”In the event of a liquidation or other resolution of an insured depository institution such as the Bank, the claims of depositors and other general or subordinated creditors are entitled to a priority of payment over the claims of holders of an obligation of the institution to its shareholders (the Company) or any shareholder or creditor of the Company. The claims on the Bank by creditors include obligations in respect of federal funds purchased and certain other borrowings, as well as deposit liabilities. Financial Institution Legislation The Gramm-Leach-Bliley Financial Modernization Act of 1999 (the “Modernization Act”) became effective in early 2000. The Modernization Act: · allows bank holding companies meeting management, capital and Community Reinvestment Act standards to engage in a substantially broader range of non-banking activities than is permissible for a bank holding company, including insurance underwriting and making merchant banking investments in commercial and financial companies; if a bank holding company elects to become a financial holding company, it files a certification, effective in 30 days, and thereafter may engage in certain financial activities without further approvals; · allows banks to establish subsidiaries to engage in certain activities which a financial holding company could engage in, if the bank meets certain management, capital and Community Reinvestment Act standards; · allows insurers and other financial services companies to acquire banks and removes various restrictions that currently apply to bank holding company ownership of securities firms and mutual fund advisory companies; and establishes the overall regulatory structure applicable to financial holding companies that also engage in insurance and securities operations. The Modernization Act modified other laws, including laws related to financial privacy and community reinvestment. The Modernization Act also amended the BHCA and the Bank Merger Act to require the federal banking agencies to consider the effectiveness of a financial institution’s anti-money laundering activities when reviewing an application under these acts. Additional proposals to change the laws and regulations governing the banking and financial services industry are frequently introduced in Congress, in state legislatures and before the various bank regulatory agencies. The likelihood and timing of any such changes and the impact such changes might have on the Company cannot be determined at this time. The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”), which became law on July 30, 2002, added new legal requirements affecting corporate governance, accounting and corporate reporting for companies with publicly traded securities. The Sarbanes-Oxley Act provides for, among other things: · a prohibition on personal loans made or arranged by the issuer to its directors and executive officers (except for loans made by a bank subject to Regulation O of the Federal Reserve Board); · independence requirements for audit committee members; · disclosure of whether at least one member of the audit committee is a “financial expert” (as such term is defined by the Securities and Exchange Commission (“SEC”) and if not, why not; · independence requirements for outside auditors; 10 · a prohibition by a company’s registered public accounting firm from performing statutorily mandated audit services for the company if the company’s chief executive officer, chief financial officer, comptroller, chief accounting officer or any person serving in equivalent positions had been employed by such firm and participated in the audit of such company during the one-year period preceding the audit initiation date; · certification of financial statements and annual and quarterly reports by the principal executive officer and the principal financial officer; · the forfeiture of bonuses or other incentive-based compensation and profits from the sale of an issuer’s securities by directors and senior officers in the twelve month period following initial publication of any financial statements that later require restatement due to corporate misconduct; · disclosure of off-balance sheet transactions; · two-business day filing requirements for insiders filing Forms 4; · disclosure of a code of ethics for financial officers and filing a Form 8-K for a change or waiver of such code; · “real time” filing of periodic reports; · posting of certain SEC filings and other information on the company’s website; · the reporting of securities violations “up the ladder” by both in-house and outside attorneys; · restrictions on the use of non-GAAP financial measures; · the formation of a public accounting oversight board; and · various increased criminal penalties for violations of securities laws. Additionally, Section 404 of the Sarbanes-Oxley Act requires that a public company subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), include in its annual report (i) a management’s report on internal control over financial reporting assessing the company’s internal controls, and (ii) if the company is an “accelerated filer” or a “large accelerated filer”, an auditor’s attestation report, completed by the registered public accounting firm that prepares or issues an accountant’s report which is included in the company’s annual report, attesting to the effectiveness of management’s internal control assessment.The Company is currently classified as a “Smaller Reporting Company” and accordingly, is not subject to the auditor’s attestation report requirements. Each of the national stock exchanges, including the Nasdaq Global Market where the Company’s common stock is listed, have in place corporate governance rules, including rules requiring director independence, and the adoption of charters for the nominating, corporate governance, and audit committees.These rules are intended to, among other things, make the board of directors independent of management and allow shareholders to more easily and efficiently monitor the performance of companies and directors.These burdens increase the Company’s legal and accounting fees and the amount of time that the Board of Directors and management must devote to corporate governance issues. Section 302(a) of Sarbanes-Oxley requires the Company’s principal executive officer and principal financial officer to certify that the Company’s Quarterly and Annual Reports do not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of circumstances under which they were made, not misleading. The rules have several requirements, including having these officers certify that: they are responsible for establishing, maintaining and regularly evaluating the effectiveness of the Company’s disclosure controls and procedures and internal control over financial reporting; they have made certain disclosures to the Company’s auditors and the audit committee of the Board of Directors about the Company’s internal control over financial reporting; and they have included information in the Company’s Quarterly and Annual Reports about their evaluation of disclosure controls and procedures and whether there have been significant changes in the Company’s internal controls over financial reporting. 11 As part of the USA Patriot Act, signed into law on October 26, 2001, Congress adopted the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (the “Act”). The Act authorizes the Secretary of the Treasury, in consultation with the heads of other government agencies, to adopt special measures applicable to financial institutions such as banks, bank holding companies, broker-dealers and insurance companies. Among its other provisions, the Act requires each financial institution: (i) to establish an anti-money laundering program; (ii) to establish due diligence policies, procedures and controls that are reasonably designed to detect and report instances of money laundering in United States private banking accounts and correspondent accounts maintained for non-United States persons or their representatives; and (iii) to avoid establishing, maintaining, administering, or managing correspondent accounts in the United States for, or on behalf of, a foreign shell bank that does not have a physical presence in any country. In addition, the Act expands the circumstances under which funds in a bank account may be forfeited and requires covered financial institutions to respond under certain circumstances to requests for information from federal banking agencies within 120 hours. The Department of Treasury has issued regulations implementing the due diligence requirements. These regulations require minimum standards to verify customer identity and maintain accurate records, encourage cooperation among financial institutions, federal banking agencies, and law enforcement authorities regarding possible money laundering or terrorist activities, prohibit the anonymous use of “concentration accounts,” and require all covered financial institutions to have in place an anti-money laundering compliance program. As a New Jersey-chartered commercial bank, the Bank is subject to supervision and examination by the New Jersey Department of Banking and Insurance.The Bank is also subject to regulation and examination by the FDIC, which is its principal federal bank regulator. The Bank must comply with various requirements and restrictions under federal and state law, including the maintenance of reserves against deposits, restrictions on the types and amounts of loans that may be granted and the interest that may be charged thereon, limitations on the types of investments that may be made and the services that may be offered, and restrictions on dividends as described in the preceding section. Consumer laws and regulations also affect the operations of the Bank. In addition to the impact of regulation, commercial banks are affected significantly by the actions of the Federal Reserve Board which influence the money supply and credit availability in the national economy. Community Reinvestment Act Under the Community Reinvestment Act (“CRA”), as implemented by FDIC regulations, a bank has a continuing and affirmative obligation, consistent with its safe and sound operation, to help meet the credit needs of its entire community, including low- and moderate-income neighborhoods. CRA does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with CRA. CRA requires the FDIC to assess an institution’s record of meeting the credit needs of its community and to take such record into account in its evaluation of certain applications by the applicable institution. CRA requires public disclosure of an institution’s CRA rating and requires that the FDIC provide a written evaluation of an institution’s CRA performance utilizing a four-tiered descriptive rating system. An institution’s CRA rating is considered in determining whether to grant charters, branches and other deposit facilities, relocations, mergers, consolidations and acquisitions. Performance less than satisfactory may be the basis for denying an application. At its last CRA examination, the Bank was rated “satisfactory” under CRA. FIRREA Under the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (“FIRREA”), a depository institution insured by the FDIC can be held liable for any loss incurred by, or reasonably expected to be incurred by, the FDIC in connection with (i) the default of a commonly controlled FDIC-insured depository institution or (ii) any assistance provided by the FDIC to a commonly controlled FDIC-insured depository institution in danger of default.These provisions have commonly been referred to as FIRREA’s “cross guarantee” provisions. Further, under FIRREA, the failure to meet capital guidelines could subject a bank to a variety of enforcement remedies available to federal regulatory authorities. FIRREA also imposes certain independent appraisal requirements upon a bank’s real estate lending activities and further imposes certain loan-to-value restrictions on a bank’s real estate lending activities.Banking regulators have promulgated regulations in these areas. 12 Insurance of Deposits The Bank’s deposits are insured up to applicable limits by the Deposit Insurance Fund of the FDIC. This limit is $250,000 per account owner.FDICIA is applicable to depository institutions and deposit insurance. FDICIA requires the FDIC to establish a risk-based assessment system for all insured depository institutions. Under this legislation, the FDIC is required to establish an insurance premium assessment system based upon: (i) the probability that the insurance fund will incur a loss with respect to the institution, (ii) the likely amount of the loss, and (iii) the revenue needs of the insurance fund. In compliance with this mandate, the FDIC has developed a matrix that sets the assessment premium for a particular institution in accordance with its capital level and overall rating by the primary regulator. Under the matrix as currently in effect, the assessment rate ranges from 0 to 27 basis points of assessed deposits. In February 2011, the FDIC adopted final rules to implement changes required by the Dodd-Frank Act with respect to the FDIC assessment rules. In particular, the definition of an institution's deposit insurance assessment base was changed from total deposits to total assets less tangible equity. In addition, the FDIC revised the deposit insurance assessment rates down. The changes were effective April 1, 2011. The new initial base assessment rates range from 5 to 9 basis points for Risk Category I banks to 35 basis points for Risk Category IV banks.Risk Category II and III banks will have an initial base assessment rate of 14 or 23 basis points, respectively. However, if the risk category of the Bank changes adversely, our FDIC insurance premiums could increase. Lending Limits In January 2013, the New Jersey Department of Banking and Insurance issued an order requiring a New Jersey chartered bank’s calculation of lending limits to any person or entity to include credit exposure to such person or entity arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction or securities borrowing transaction.Previously, such credit exposure was not included in a New Jersey chartered bank’s calculation of lending limits.New Jersey chartered banks had until July 1, 2013 to comply with the operative provisions of the order, which include compliance with all of the rules set forth in the Office of the Comptroller of the Currency’s Interim Final Rule on Lending Limits (codified at 12 C.F.R pts. 32, 159 and 160).This change in the calculation of lending limits did not have a significant impact on the Bank’s operations. Volcker Rule On December 10, 2013, the Federal Reserve, the Office of the Comptroller of the Currency, the FDIC, the Commodity Futures Trading Commission and the SEC issued final rules to implement the Volcker Rule contained in section 619 of the Dodd-Frank Act, generally to become effective on July 21, 2015. The Volcker Rule prohibits an insured depository institution and its affiliates from: (i) engaging in “proprietary trading” and (ii) investing in or sponsoring certain types of funds (defined as “Covered Funds”) subject to certain limited exceptions. The rule also effectively prohibits short-term trading strategies by any U.S. banking entity if those strategies involve instruments other than those specifically permitted for trading and prohibits the use of some hedging strategies. The Company identified no investments held as of December 31, 2014 that meet the definition of Covered Funds and that are required to be divested by July 21, 2015 under the foregoing rules. Item 1A.Risk Factors. The following are some important factors that could cause the Company’s actual results to differ materially from those referred to or implied in any forward-looking statement.These are in addition to the risks and uncertainties discussed elsewhere in this Form 10-K and the Company’s other filings with the SEC. A prolonging of the economic downturn or the return of negative developments in the financial services industry could negatively impact our operations. The global and U.S. economic downturn has resulted in uncertainty in the financial markets in general with the possibility of a slow recovery or a fall back into recession. The Federal Reserve, in an attempt to help the overall economy, has kept interest rates low through its targeted federal funds rate, the purchase of mortgage- backed securities and the purchase of Treasury securities. If the Federal Reserve increases the federal funds rate, overall interest rates will likely rise which may negatively impact the housing markets and the U.S. economic recovery. A prolonging of the economic downturn or the return of negative developments in the financial services industry could negatively impact our operations by causing an increase in our provision for loan losses and a deterioration of our loan portfolio. Such a downturn may also adversely affect our ability to originate or sell loans. The occurrence of any of these events could have an adverse impact on our financial performance. 13 A prolonging or worsening of the downturn affecting the economy and/or the real estate market in our primary market area would adversely affect our loan portfolio and our growth potential. Much of the Company’s lending is in northern and central New Jersey. As a result of this geographic concentration, a further continued significant broad-based deterioration in economic conditions in the New Jersey metropolitan area could have a material adverse impact on the quality of the Company’s loan portfolio, results of operations and future growth potential. A prolonged decline in economic conditions in our market area could restrict borrowers’ ability to pay outstanding principal and interest on loans when due, and consequently, adversely affect the cash flows and results of operations of the Company’s business. The Company’s loan portfolio is largely secured by real estate collateral located in the State of New Jersey. Conditions in the real estate markets in which the collateral for the Company’s loans are located strongly influence the level of the Company’s non-performing loans and results of operations. A continued decline in the New Jersey real estate markets could adversely affect the Company’s loan portfolio. Decreases in local real estate values would adversely affect the value of property used as collateral for the Company’s loans. Adverse changes in the economy also may have a negative effect on the ability of our borrowers to make timely repayments of their loans, which would have an adverse impact on our earnings. The Company faces significant competition. The Company faces significant competition from many other banks, savings institutions and other financial institutions which have branch offices or otherwise operate in the Company’s market area. Non-bank financial institutions, such as securities brokerage firms, insurance companies and money market funds, engage in activities which compete directly with traditional bank business, which has also led to greater competition. Many of these competitors have substantially greater financial resources than the Company, including larger capital bases that allow them to attract customers seeking larger loans than the Company is able to accommodate and the ability to aggressively advertise their products and to allocate considerable resources to locations and products perceived as profitable. There can be no assurance that the Company and the Bank will be able to successfully compete with these entities in the future. The Company is subject to interest rate risk. The Company’s earnings are largely dependent upon its net interest income. Net interest income is the difference between interest income earned on interest-earning assets such as loans and securities and interest expense paid on interest-bearing liabilities such as deposits and borrowed funds. Interest rates are highly sensitive to many factors that are beyond the Company’s control, including general economic conditions and policies of various governmental and regulatory agencies and, in particular, the Federal Reserve Board. Changes in monetary policy, including changes in interest rates, could influence not only the interest the Company receives on loans and securities and the amount of interest it pays on deposits and borrowings, but such changes could also affect (i) the Company’s ability to originate loans and obtain deposits, (ii) the fair value of the Company’s financial assets and liabilities, and (iii) the average duration of the Company’s mortgage-backed securities portfolio. If the spread between the interest rates paid on deposits and other borrowings and the interest rates received on loans and other investments narrows, the Company’s net interest income, and therefore earnings, could be adversely affected. This also includes the risk that interest-earning assets may be more responsive to changes in interest rates than interest-bearing liabilities, or vice versa (repricing risk), the risk that the individual interest rates or rate indices underlying various interest-earning assets and interest bearing liabilities may not change in the same degree over a given time period (basis risk), and the risk of changing interest rate relationships across the spectrum of interest-earning asset and interest-bearing liability maturities (yield curve risk). Although management believes it has implemented effective asset and liability management strategies to reduce the potential effects of changes in interest rates on the Company’s results of operations, any substantial, unexpected, prolonged change in market interest rates could have a material adverse effect on the Company’s financial condition and results of operations. Historically low interest rates may adversely affect our net interest income and profitability. 14 During the last seven years, it has been the policy of the Federal Reserve Board to maintain interest rates at historically low levels through its targeted federal funds rate and the purchase of mortgage-backed securities and Treasury securities. As a result, yields have been at levels lower than were available prior to 2008 on securities we have purchased and loans we have originated. Consequently, the average yield on our interest-earning assets has decreased during the low interest rate environment. As a general matter, our interest-bearing assets re-price or mature more quickly than our interest-bearing liabilities Our ability to lower our interest expense is limited at these interest rate levels, while the average yield on our interest-earning assets may continue to decrease. While the Federal Reserve Board may raise interest rates in 2015, we believe that interest rates will still remain relatively low for the near future. Accordingly, our net interest margin may decline, which may have an adverse effect on our profitability. The Company is subject to risks associated with speculative construction lending. The risks associated with speculative construction lending include the borrower’s inability to complete the construction process on time and within budget, the sale of the project within projected absorption periods, the economic risks associated with real estate collateral, and the potential of a rising interest rate environment. Such loans may include financing the development and/or construction of residential subdivisions. This activity may involve financing land purchases, infrastructure development (i.e. roads, utilities, etc.), as well as construction of residences or multi-family dwellings for subsequent sale by developer/builder. Because the sale of developed properties is integral to the success of developer business, loan repayment may be especially subject to the volatility of real estate market values. Management has established underwriting and monitoring criteria to minimize the inherent risks of speculative commercial real estate construction lending.Further, management concentrates lending efforts with developers demonstrating successful performance on marketable projects within the Bank’s lending areas. Our mortgage warehouse lending business represents a significant portion of our overall lending activity and is subject to numerous risks. Our primary lending emphasis is the origination of commercial and commercial real estate loans and mortgage warehouse lines of credit. Based on the composition of our loan portfolio, the inherent primary risks are deteriorating credit quality, a decline in the economy, and a decline in New Jersey real estate market values. Any one, or a combination, of these events may adversely affect the loan portfolio and may result in increased delinquencies, loan losses and increased future provision levels. A significant portion of our loan portfolio consists of the mortgage warehouse lines of credit.Risks associated with these loans include, without limitation, (i) credit risks relating to the mortgage bankers that borrow from us, (ii) the risk of intentional misrepresentation or fraud by any of such mortgage bankers, (iii) changes in the market value of mortgage loans originated by the mortgage banker, the sale of which is the expected source of repayment of the borrowings under a warehouse line of credit, due to changes in interest rates during the time in warehouse, or (iv) unsalable or impaired mortgage loans so originated, which could lead to decreased collateral value and the failure of a purchaser of the mortgage loan to purchase the loan from the mortgage banker. The impact of interest rates on our mortgage warehouse business can be significant. Changes in interest rates can impact the number of residential mortgages originated and initially funded under mortgage warehouse lines of credit and thus our mortgage warehouse related revenues. A decline in mortgage rates generally increases the demand for mortgage loans. Conversely, in a constant or increasing rate environment, we would expect fewer loans to be originated. Although we use models to assess the impact of interest rates on mortgage related revenues, the estimates of net income produced by these models are dependent on estimates and assumptions of future loan demand, prepayment speeds and other factors which may overstate or understate actual subsequent experience. Further, the concentration of our loan portfolio on loans originated through our mortgage warehouse business increases the risk associated with our loan portfolio because of the concentration of loans in a single line of business, namely one-to-four family residential mortgage lending, and in a particular segment of that business, namely mortgage warehouse lending. If our allowance for loan losses is not sufficient to cover actual loan losses, our earnings could decrease. We make various assumptions and judgments about the collectability of our loan portfolio, including the creditworthiness of our borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of our loans.In determining the amount of the allowance for loan losses, we review our loans and our loan and delinquency experience, and we evaluate economic conditions.If our assumptions are incorrect, our allowance for loan losses may not be sufficient to cover losses inherent in our loan portfolio, resulting in additions to our allowance.Material additions to our allowance would materially decrease our net income. 15 In addition, bank regulators periodically review our loan portfolio and our allowance for loan losses and may require us to increase our provision for loan losses or recognize further loan charge-offs or reclassify loans.Any increase in our allowance for loan losses or loan charge-offs or loan reclassifications as required by these regulatory authorities might have a material adverse effect on our financial condition and results of operations. If we do not successfully integrate banks that we may acquire in the future, the combined bank may be adversely affected. If we make any acquisitions in the future, we will need to integrate those acquired entities into our existing business and systems. We may experience difficulties in accomplishing this integration or in effectively managing the combined bank after any future acquisitions. The integration of any acquired entity will also divert the attention of our management. We cannot assure you that we will be successful in integrating any future acquisitions into our own business. The expected benefits from acquiring another entity may not be realized if the combined bank does not achieve certain cost savings and other benefits. Our belief that cost savings and revenue enhancements are achievable in any future acquisition is a forward-looking statement that is inherently uncertain. The combined bank’s actual cost savings and revenue enhancements, if any, for any future acquisition cannot be quantified at this time. Any actual cost savings or revenue enhancements will depend on future expense levels and operating results, the timing of certain events and general industry, regulatory and business conditions. Many of these events will be beyond the control of the combined bank. Federal and state government regulation impacts the Company’s operations. The operations of the Company and the Bank are heavily regulated and will be affected by present and future legislation and by the policies established from time to time by various federal and state regulatory authorities. In particular, the monetary policies of the Federal Reserve Board have had a significant effect on the operating results of banks in the past and are expected to continue to do so in the future. Among the instruments of monetary policy used by the Federal Reserve Board to implement its objectives are changes in the discount rate charged on bank borrowings. It is not possible to predict what changes, if any, will be made to the monetary policies of the Federal Reserve Board or to existing federal and state legislation or the effect that such changes may have on the future business and earnings prospects of the Company. The Company and the Bank are subject to examination, supervision and comprehensive regulation by various federal and state agencies. Compliance with the rules and regulations of these agencies may be costly and may limit growth and restrict certain activities, including payment of dividends, investments, loans and interest rate charges, interest rates paid on deposits, and locations of offices. The Bank is also subject to capitalization guidelines set forth in federal legislation and regulations. The laws and regulations applicable to the banking industry could change at any time, and we cannot predict the impact of these changes on our business and profitability. Because government regulation greatly affects the business and financial results of all commercial banks and bank holding companies, the cost of compliance could adversely affect the Company’s result of operations. Legislative and regulatory reforms may materially adversely impact our financial condition, results of operations, liquidity, or stock price. The Dodd-Frank Act restructures the regulation of depository institutions. The Dodd-Frank Act contains various provisions designed to enhance the regulation of depository institutions and prevent the recurrence of a financial crisis such as occurred in 2008-2009. Also included was the creation of the Consumer Financial Protection Bureau, a new federal agency administering consumer and fair lending laws, a function that was previously performed by the depository institution regulators. The federal preemption of state laws currently accorded federally chartered depository institutions has been reduced as well. We expect that many of the requirements called for in the Dodd-Frank Act will be implemented over time, and most will be subject to implementing regulations over the course of several years. Given the uncertainty associated with the manner in which the provisions of the Dodd-Frank Act will be implemented by the various regulatory agencies and through regulations, the full extent of the impact such requirements will have on financial institutions’ operations is unclear. The changes resulting from the Dodd-Frank Act may impact the profitability of our business activities, require changes to certain of our business practices, impose upon us more stringent capital, liquidity and leverage ratio requirements or otherwise adversely affect our business. These changes may also require us to invest significant management attention and resources to evaluate and make necessary changes in order to comply with new statutory and regulatory requirements. 16 In addition, international banking industry regulators have largely agreed upon significant changes in the regulation of capital required to be held by banks and their holding companies to support their businesses. The new international rules, known as Basel III, generally increase the capital required to be held and narrow the types of instruments which will qualify as providing appropriate capital and impose a new liquidity measurement. The BaselIII requirements are complex and will be phased in over many years. The BaselIII rules do not apply to U.S.banks or holding companies automatically. Among other things, the Dodd-Frank Act requires U.S.regulators to reform the system under which the safety and soundness of banks and other financial institutions, individually and systemically, are regulated. That reform effort will include the regulation of capital and liquidity. On July 2, 2013, the Federal Reserve approved a final rule (the “Final Rule”) to establish a new comprehensive regulatory capital framework for all U.S. banking organizations. On July 9, 2013, the Final Rule was approved as an interim final rule by the FDIC. Effective January 1, 2015, these new requirements establish the following minimum capital ratios: (1) a common equity Tier 1 (“CET1”) capital ratio of 4.5% of risk-weighted assets; (2) a Tier 1 capital ratio of 6.0% of risk-weighted assets; (3) a total capital ratio of 8.0% of risk-weighted assets; and (4) a leverage ratio of 4.0%. In addition, there is a new requirement to maintain a capital conservation buffer, comprised of CET1 capital, in an amount greater than 2.5% of risk-weighted assets over the minimum capital required by each of the minimum risk-based capital ratios in order to avoid limitations on the organization’s ability to pay dividends, repurchase shares or pay discretionary bonuses. The capital conservation buffer requirement will be phased in, beginning January 1, 2016, and initially require a buffer amount greater than 0.625% during 2016 in order to avoid these limitations. Following 2016, the required amount of the capital conservation buffer will continue to increase each year until January 1, 2019 when the buffer amount must be greater than 2.5% in order to avoid the above limitations. The new regulations also changed what qualifies as capital for purposes of meeting these various capital requirements, as well as the risk weight of certain assets for purposes of the risk-based capital ratios. Under the new regulations, in order to be considered well-capitalized for prompt corrective action purposes, the Bank will be required to maintain the following ratios: (1) a CET1 ratio of at least 6.5% of risk-weighted assets; (2) a Tier 1 capital ratio of at least 8.0% of risk weighted assets; (3) a total capital ratio of a least 10.0% of risk-weighted assets; and (4) a leverage ratio of at least 5.0%.Under the new capital rules in effect on January 1, 2015, management estimates that the Bank’sCET1 risk-based capital, Tier 1 risk-based capital, total risk-based capital and leverage capital ratios would be 11.23%, 11.23%, 12.09%, and 9.40%,respectively, at December 31, 2014. The application of these more stringent capital requirements could increase the Company’s cost of capital, among other things. Any permanent significant increase in the Company’s cost of capital could have significant adverse impacts on the profitability of many of our products, the types of products we could offer profitably, our overall profitability, and our overall growth opportunities, among other things. Implementation of changes to asset risk weightings for risk based capital calculations or items included or deducted in calculating regulatory capital and/or additional capital conservation buffers could also result in management modifying the Company’s business strategy and limiting the Company’s ability to repurchase our common stock. Furthermore, the imposition of liquidity requirements in connection with the implementation of Basel III could result in us having to lengthen the term of our funding, restructure our business models, and/or increase our holdings of liquid assets. Although most financial institutions would be affected, these business impacts could be felt unevenly, depending upon the business and product mix of each institution. Other potential effects could include higher dilution of common shareholders if we had to issue additional shares and a higher risk that we might fall below regulatory capital thresholds in an adverse economic cycle. 17 Any additional changes in the regulation and oversight of the Company, in the form of new laws, rules and regulations, could make compliance more difficult or expensive or otherwise materially adversely affect our business, financial condition or prospects. The price of our common stock may fluctuate. The price of our common stock on the NASDAQ Global Market constantly changes and recently, given the uncertainty in the financial markets, has fluctuated widely.From the beginning of fiscal year 2013 through the end of fiscal year 2014, our stock price fluctuated between a high of $11.90 per share and a low of $7.00 per share.We expect that the market closing price of our common stock will continue to fluctuate. Consequently, the current market price of our common stock may not be indicative of future market prices, and we may be unable to sustain or increase the value of an investment in our common stock. Our common stock price can fluctuate as a result of a variety of factors, many of which are beyond our control. These factors include: · quarterly fluctuations in our operating and financial results; · operating results that vary from the expectations of management, securities analysts and investors; · changes in expectations as to our future financial performance, including financial estimates by securities analysts and investors; · events negatively impacting the financial services industry which result in a general decline in the market valuation of our common stock; · announcements of material developments affecting our operations or our dividend policy; · future sales of our equity securities; · new laws or regulations or new interpretations of existing laws or regulations applicable to our business; · changes in accounting standards, policies, guidance, interpretations or principles; and · general domestic economic and market conditions. In addition, recently the stock market generally has experienced extreme price and volume fluctuations, and industry factors and general economic and political conditions and events, such as economic slowdowns or recessions, interest rate changes or credit loss trends, could also cause our stock price to decrease regardless of our operating results. The Bank is subject to liquidity risk. Liquidity risk is the potential that the Bank will be unable to meet its obligations as they become due, capitalize on growth opportunities as they arise, or pay regular dividends because of an inability to liquidate assets or obtain adequate funding in a timely basis, at a reasonable cost and within acceptable risk tolerances. Liquidity is required to fund various obligations, including credit commitments to borrowers, mortgage and other loan originations, withdrawals by depositors, repayment of borrowings, dividends to shareholders, operating expenses and capital expenditures. Liquidity is derived primarily from retail deposit growth and retention; principal and interest payments on loans; principal and interest payments; sale, maturity and prepayment of investment securities; net cash provided from operations and access to other funding sources. 18 Our access to funding sources in amounts adequate to finance our activities could be impaired by factors that affect us specifically or the financial services industry in general. Factors that could detrimentally impact our access to liquidity sources include a decrease in the level of our business activity due to a market downturn or adverse regulatory action against us. Our ability to borrow could also be impaired by factors that are not specific to us, such as a severe disruption of the financial markets or negative views and expectations about the prospects for the financial services industry as a whole. If we become unable to obtain funds when needed, it could have a material adverse effect on our business and in turn, our consolidated financial condition and results of operations. The Company is subject to liquidity risk. Our recurring cash requirements, at the holding company level, primarily consist of interest expense on junior subordinated debentures issued to capital trusts. Holding company cash needs are routinely satisfied by dividends collected from the Bank. While we expect that the holding company will continue to receive dividends from the Bank sufficient to satisfy holding company cash needs, in the event that the Bank has insufficient resources or is subject to legal or regulatory restrictions on the payment of dividends, the Bank may be unable to provide dividends or a sufficient level of dividends to the holding company; in that event, the holding company may have insufficient funds to satisfy its obligations as they become due. Future growth, operating results or regulatory requirements may require us to raise additional capital but that capital may not be available. We are required by federal and state regulatory authorities to maintain adequate levels of capital to support our operations. To the extent our future operating results erode capital or we elect to expand through loan growth or acquisition, we may be required to raise additional capital. Our ability to raise capital will depend on conditions in the capital markets, which are outside of our control, and on our financial performance. Accordingly, we cannot be assured of our ability to raise capital when needed or on favorable terms. If we cannot raise additional capital when needed, we will be subject to increased regulatory supervision and the imposition of restrictions on our growth and business. These actions could negatively impact our ability to operate or further expand our operations and may result in increases in operating expenses and reductions in revenues that could have a material effect on our consolidated financial condition and results of operations. Higher FDIC deposit insurance premiums and assessments could adversely affect our financial condition. In February 2011, the FDIC adopted final rules to implement changes required by the Dodd-Frank Act with respect to the FDIC assessment rules. In particular, the definition of an institution's deposit insurance assessment base was changed from total deposits to total assets less tangible equity. In addition, the FDIC revised the deposit insurance assessment rates down. The revised initial base assessment rates range from 5 to 9 basis points for Risk Category I banks to 35 basis points for Risk Category IV banks.Risk Category II and III banks will have an initial base assessment rate of 14 or 23 basis points, respectively. If the risk category of the Bank changes adversely, our FDIC insurance premiums could increase. Insured depository institution failures, as well as deterioration in banking and economic conditions, could significantly increase the loss provisions of the FDIC, resulting in a decline in the designated reserve ratio of the Deposit Insurance Fund to historical lows. Effective January 1, 2011, the FDIC increased the designated reserve ratio from 1.25 to 2.00. In addition, the Dodd-Frank Act permanently increased the deposit insurance limit on FDIC deposit insurance coverage to $250,000 per insured depositor, retroactive to January 1, 2008, which may result in even larger losses to the Deposit Insurance Fund. The FDIC may further increase or decrease the assessment rate schedule in order to manage the Deposit Insurance Fund to prescribed statutory target levels. An increase in the risk category for the Bank or in the assessment rates could have an adverse effect on the Bank's earnings. The FDIC may terminate deposit insurance if it determines the institution involved has engaged in or is engaging in unsafe or unsound banking practices, is in an unsafe or unsound condition, or has violated applicable laws, regulations or orders. Future offerings of debt or other securities may adversely affect the market price of our stock. In the future, the Company may attempt to increase its capital resources or, if the Company’s or the Bank’s capital ratios fall below the required minimums, the Company or the Bank could be forced to raise additional capital by making additional offerings of debt or preferred equity securities, including medium-term notes, trust preferred securities, senior or subordinated notes and preferred stock.Upon liquidation, holders of our debt securities and shares of preferred stock and lenders with respect to other borrowings will receive distributions of our available assets prior to the holders of our common stock. 19 The Company may issue additional shares of common stock which may dilute the ownership and voting power of our shareholders and the book value of our common stock. The Company is currently authorized to issue up to 30,000,000 shares of common stock, of which 7,160,253 shares were outstanding on February 28, 2015. We may decide to issue additional shares of common stock for any corporate purposes. Our Board of Directors has authority, without action or vote of our shareholders, to issue all or part of the authorized but unissued shares of common stock in public offerings or up to 20% of our outstanding common stock in non-public offerings. Any issuance of shares of our common stock will dilute the percentage ownership interest of our common shareholders and may reduce the market price of our common stock or dilute the book value of our common stock, or both. Holders of our common stock are not entitled to preemptive rights or other protections against dilution. The Company may lose lower-cost funding sources. Checking, savings, and money market deposit account balances and other forms of customer deposits can decrease when customers perceive alternative investments, such as the stock market, as providing a better risk/return tradeoff.If customers move money out of bank deposits and into other investments, the Company could lose a relatively low-cost source of funds, increasing its funding costs and reducing the Company’s net interest income and net income. There may be changes in accounting policies or accounting standards. The Company’s accounting policies are fundamental to understanding its financial results and condition.Some of these policies require the use of estimates and assumptions that may affect the value of the Company’s assets or liabilities and financial results.The Company identified its accounting policies regarding the allowance for loan losses, security impairment, goodwill and other intangible assets, and income taxes to be critical because they require management to make difficult, subjective and complex judgments about matters that are inherently uncertain.Under each of these policies, it is possible that materially different amounts would be reported under different conditions, using different assumptions, or as new information becomes available. From time to time the Financial Accounting Standards Board (“FASB”) and the SEC change the financial accounting and reporting standards that govern the form and content of the Company’s external financial statements. Recently, FASB has proposed new accounting standards related to fair value accounting and accounting for leases that could materially change the Company’s financial statements in the future. In addition, accounting standard setters and those who interpret the accounting standards (such as the FASB, SEC, banking regulators and the Company’s independent auditors) may change or even reverse their previous interpretations or positions on how these standards should be applied.Changes in financial accounting and reporting standards and changes in current interpretations may be beyond the Company’s control, can be hard to predict and could materially impact how the Company reports its financial results and condition.In certain cases, the Company could be required to apply a new or revised standard retroactively or apply an existing standard differently (also retroactively) which may result in the Company restating prior period financial statements in material amounts. The Company encounters continuous technological change. The financial services industry is continually undergoing rapid technological change with frequent introductions of new technology-driven products and services.The effective use of technology increases efficiency and enables financial institutions to better serve customers and to reduce costs.The Company’s future success depends, in part, upon its ability to address the needs of its customers by using technology to provide products and services that will satisfy customer demands, as well as to create additional efficiencies in the Company’s operations.Many of the Company’s competitors have substantially greater resources to invest in technological improvements.The Company may not be able to effectively implement new technology-driven products and services or be successful in marketing these products and services to its customers.Failure to successfully keep pace with technological change affecting the financial services industry could have a material adverse impact on the Company’s business and, in turn, the Company’s financial condition and results of operations. 20 The Company is subject to operational risk. The Company faces the risk that the design of its controls and procedures, including those to mitigate the risk of fraud by employees or outsiders, may prove to be inadequate or are circumvented, thereby causing delays in detection of errors or inaccuracies in data and information.Management regularly reviews and updates the Company’s internal controls, disclosure controls and procedures, and corporate governance policies and procedures.Any system of controls, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurances that the objectives of the system are met.Any failure or circumvention of the Company’s controls and procedures or failure to comply with regulations related to controls and procedures could have a material adverse effect on the Company’s business, results of operations and financial condition. The Company may also be subject to disruptions of its systems arising from events that are wholly or partially beyond its control (including, for example, computer viruses or electrical or telecommunications outages), which may give rise to losses in service to customers and to financial loss or liability.The Company is further exposed to the risk that its external vendors may be unable to fulfill their contractual obligations (or will be subject to the same risk of fraud or operational errors by their respective employees as is the Company) and to the risk that the Company’s (or its vendors’) business continuity and data security systems prove to be inadequate. The Company’s performance is largely dependent on the talents and efforts of highly skilled individuals.There is intense competition in the financial services industry for qualified employees.In addition, the Company faces increasing competition with businesses outside the financial services industry for the most highly skilled individuals.The Company’s business operations could be adversely affected if it were unable to attract new employees and retain and motivate its existing employees. Loss of, or failure to adequately safeguard, confidential or proprietary information may adversely affect the Company’s operations, net income or reputation. The Company regularly collects, processes, transmits and stores significant amounts of confidential information regarding its customers, employees and others.This information is necessary for the conduct of the Company’s business activities, including the ongoing maintenance of deposit, loan, investment management and other account relationships for our customers, and receiving instructions and affecting transactions for those customers and other users of the Company’s products and services.In addition to confidential information regarding its customers, employees and others, the Company compiles, processes, transmits and stores proprietary, non-public information concerning its own business, operations, plans and strategies.In some cases, this confidential or proprietary information is collected, compiled, processed, transmitted or stored by third parties on behalf of the Company. Information security risks have generally increased in recent years because of the proliferation of new technologies and the increased sophistication and activities of perpetrators of cyber-attacks.A failure in or breach of the Company’s operational or information security systems, or those of the Company’s third-party service providers, as a result of cyber-attacks or information security breaches or due to employee error, malfeasance or other disruptions could adversely affect our business, result in the disclosure or misuse of confidential or proprietary information, damage our reputation, increase our costs and/or cause losses.As a result, cyber security and the continued development and enhancement of the controls and processes designed to protect the Company’s systems, computers, software, data and networks from attack, damage or unauthorized access remain a priority for the Company. If this confidential or proprietary information were to be mishandled, misused or lost, the Company could be exposed to significant regulatory consequences, reputational damage, civil litigation and financial loss.Mishandling, misuse or loss of this confidential or proprietary information could occur, for example, if the confidential or proprietary information were erroneously provided to parties who are not permitted to have the information, either by fault of the systems or employees of the Company, or the systems or employees of third parties which have collected, compiled, processed, transmitted or stored the information on the Company’s behalf, where the information is intercepted or otherwise inappropriately taken by third parties or where there is a failure or breach of the network, communications or information systems which are used to collect, compile, process, transmit or store the information. 21 Although the Company employs a variety of physical, procedural and technological safeguards to protect this confidential and proprietary information from mishandling, misuse or loss, these safeguards do not provide absolute assurance that mishandling, misuse or loss of the information will not occur, or that if mishandling, misuse or loss of the information did occur, those events would be promptly detected and addressed.Additionally, as information security risks and cyber threats continue to evolve, the Company may be required to expend additional resources to continue to enhance its information security measures and/or to investigate and remediate any information security vulnerabilities. There may be claims and litigation. From time to time as part of the Company’s normal course of business, customers make claims and take legal actions against the Company based on actions or inactions of the Company.If such claims and legal actions are not resolved in a manner favorable to the Company, they may result in financial liability and/or adversely affect the market perception of the Company and its products and services.This may also impact customer demand for the Company’s products and services.Any financial liability or reputation damage could have a material adverse effect on the Company’s business, which, in turn, could have a material adverse effect on its financial condition and results of operations. Severe weather, acts of terrorism and other external events could significantly impact our business. A significant portion of our primary markets are located near coastal waters which could generate naturally occurring severe weather, or in response to climate change, that could have a significant impact on our ability to conduct business.Additionally, surrounding areas, including New Jersey, may be central targets for potential acts of terrorism against the United States. Such events could affect the stability of our deposit base, impair the ability of borrowers to repay outstanding loans, impair the value of collateral securing loans, cause significant property damage, result in loss of revenue and/or cause us to incur additional expenses. Although we have established disaster recovery policies and procedures, the occurrence of any such event in the future could have a material adverse effect on our business, which, in turn, could have a material adverse effect on our financial condition and results of operations.On October 29, 2012, Hurricane Sandy caused destruction along the East Coast, including in New Jersey, and resulted in, among other things, severe property damage and the closure of many businesses and financial markets.The financial impact to the Company was minimal as our mortgage loan customers in the areas affected by Hurricane Sandy did not sustain severe damage to their real properties and we experienced no loan delinquencies specifically related to Hurricane Sandy. In 2014, our market area was the subject of severe cold weather and several snow storms which disrupted commercial activities and the Bank’s operations. Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. We currently operate 19 branch offices in New Jersey, which includes the Bank’s main office in Cranbury, New Jersey.In addition, we have a Mortgage Warehouse Funding Office which we lease in Somerset, New Jersey and an Operations Center which we lease in Cranbury, New Jersey.The following table provides certain information with respect to our offices as of February 28, 2015: Location Leased or Owned Original Year Leased or Acquired Year of Lease Expiration Main Office 2650 Route 130 Leased Cranbury, New Jersey Village Office 74 North Main Street Owned - Cranbury, New Jersey 22 Plainsboro Office Plainsboro Village Center Leased 11 Shalks Crossing Road Plainsboro, New Jersey Hamilton Office 3659 Nottingham Way Leased Hamilton, New Jersey Princeton Office The Windrows at Princeton Forrestal Leased 2000 Windrow Drive Princeton, New Jersey Perth Amboy Office 145 Fayette Street Leased Perth Amboy, New Jersey Jamesburg Office 1 Harrison Street Owned - Jamesburg, New Jersey West Windsor Office 44 Washington Road Leased Princeton Jct, New Jersey Fort Lee Office 180 Main Street Leased Fort Lee, New Jersey Hightstown Office 140 Mercer Street Leased Hightstown, New Jersey Mortgage Warehouse Funding Office 285 Davidson Avenue Leased Somerset, New Jersey Lawrenceville Property 150 Lawrenceville-Pennington Road Owned - Lawrenceville, New Jersey South River Operations Center Leased 1246 South River Road, Bldg. 2 Cranbury, New Jersey Rocky Hill Office 995 Route 518 Owned - Skillman, New Jersey Hopewell Office 86 East Broad Street Owned - Hopewell, New Jersey Hillsborough Office 32 New Amwell Road Owned - Hillsborough, New Jersey Rumson Office 20 Bingham Avenue Leased Rumson, New Jersey 23 Fair Haven Office 636 River Road Leased Fair Haven, New Jersey Asbury Park Office 511 Cookman Avenue Owned - Asbury Park, New Jersey Shrewsbury Office 500 Broad Street Leased Shrewsbury, New Jersey Oceanport Office 251 East Main Street Leased Oceanport, New Jersey Management believes the foregoing facilities are suitable for the Company’s and the Bank’s present and projected operations. Item 3.Legal Proceedings. The Company may, in the ordinary course of business, become a party to litigation involving collection matters, contract claims and other legal proceedings relating to the conduct of its business. Management is not aware of any material pending legal proceedings against the Company which, if determined adversely, would have a material adverse effect on the Company’s financial position or results of operations. Item 4.Mine Safety Disclosures. Not applicable. PART II Item 5.Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. The common stock of the Company trades on the Nasdaq Global Market under the trading symbol “FCCY”.The following are the high and low sales prices per share for each quarter during 2014 and 2013, as reported on the Nasdaq Global Market. 2013 (1) High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter (1) Prices have been retroactively adjusted in the first quarter of 2013 for the 5% stock dividend declared December 20, 2012 and paid January 31, 2013 to shareholders of record on January 14, 2013. As of February 20, 2015, there were approximately 296 record holders of the Company’s common stock. The Company did not declare a stock dividend in 2014 or 2013. The Company has never paid a cash dividend on its common stock and there are no plans to pay a cash dividend on its common stock at this time.In addition, please refer to the discussion under the heading “Shareholders’ Equity and Dividends” under Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional restrictions on cash dividends. 24 Issuer Purchases of Equity Securities On July 21, 2005, the Board of Directors of the Company authorized a common stock repurchase program under which the Company may repurchase in open market or privately negotiated transactions up to 5% of its common shares outstanding at that date.The Company undertook this repurchase program in order to increase shareholder value.The following table provides common stock repurchases made by or on behalf of the Company during the three months ended December 31, 2014, which purchases were made under the stock repurchase program. Issuer Purchases of Equity Securities (1) Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased As Part of Publicly Announced Program Maximum Number of Shares That May Yet be Purchased Under the Program Beginning Ending October 1, 2014 October 31, 2014 - $ - - November 1, 2014 November 30, 2014 December 1, 2014 December 31, 2014 - - - Total $ - The Company’s common stock repurchase program covers a maximum of 225,824 shares of common stock of the Company, representing 5% of the outstanding common stock of the Company on July 21, 2005, as adjusted for subsequent stock dividends. Item 6.Selected Financial Data. Not required. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. This discussion should be read in conjunction with the consolidated financial statements, notes and tables included elsewhere in this report.Throughout the following sections, the “Company” refers to 1st Constitution Bancorp and, as the context requires, its wholly-owned subsidiary, 1st Constitution Bank (the “Bank”) and the Bank’s wholly-owned subsidiaries as of December 31, 2014, which were 1st Constitution Investment Company of New Jersey, Inc., FCB Assets Holdings, Inc.,204 South Newman Street Corp. and 249 New York Avenue, LLC. 1st Constitution Capital Trust II (“Trust II”), a subsidiary of the Company as of December 31, 2014, is not included in the Company’s consolidated financial statements as it is a variable interest entity and the Company is not the primary beneficiary.The purpose of this discussion and analysis is to assist in the understanding and evaluation of the Company’s financial condition, changes in financial condition and results of operations. Critical Accounting Policies and Estimates “Management’s Discussion and Analysis of Financial Condition and Results of Operations” is based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses.Note 1 to the Company’s Consolidated Financial Statements for the year ended December 31, 2014 contains a summary of the Company’s significant accounting policies. 25 Management believes the Company’s policies with respect to the methodologies for the determination of the allowance for loan losses and for determining other-than-temporary security impairment involve a higher degree of complexity and requires management to make difficult and subjective judgments which often require assumptions or estimates about highly uncertain matters. Changes in these judgments, assumptions or estimates could materially impact results of operations.These critical policies and their application are periodically reviewed with the Audit Committee and the Board of Directors.The provision for loan losses is based upon management’s evaluation of the adequacy of the allowance, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectability may not be assured, the existence and estimated net realizable value of any underlying collateral and guarantees securing the loans, and current economic and market conditions. Although management uses the best information available to it, the level of the allowance for loan losses remains an estimate which is subject to significant judgment and short-term change. Various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such agencies may require the Company to make additional provisions for loan losses based upon information available to them at the time of their examination.Furthermore, the majority of the Company’s loans are secured by real estate in the State of New Jersey.Accordingly, the collectibility of a substantial portion of the carrying value of the Company’s loan portfolio is susceptible to changes in local market conditions and may be adversely affected should real estate values decline or should the Central New Jersey area experience an adverse economic shock.Future adjustments to the allowance for loan losses may be necessary due to economic, operating, regulatory and other conditions beyond the Company’s control. Real estate acquired through foreclosure, or a deed-in-lieu of foreclosure is recorded at fair value less estimated selling costs at the date of acquisition or transfer, and subsequently at the lower of its new cost or fair value less estimated selling costs.Adjustments to the carrying value at the date of acquisition or transfer are charged to the allowance for loan losses. The carrying value of the individual properties is subsequently adjusted to the extent it exceeds estimated fair value less estimated selling costs, at which time a provision for losses on such real estate is charged to operations.Appraisals are critical in determining the fair value of the other real estate owned amount.Assumptions for appraisals are instrumental in determining the value of properties.Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property.The assumptions supporting such appraisals are carefully reviewed by management to determine that the resulting values reasonably reflect amounts realizable. Management utilizes various inputs to determine the fair value of its investment portfolio. To the extent they exist, unadjusted quoted market prices in active markets (level 1) or quoted prices on similar assets (level 2) are utilized to determine the fair value of each investment in the portfolio.In the absence of quoted prices, valuation techniques would be used to determine fair value of any investments that require inputs that are both significant to the fair value measurement and unobservable (level 3).Valuation techniques are based on various assumptions, including, but not limited to cash flows, discount rates, rate of return, adjustments for nonperformance and liquidity, and liquidation values. A significant degree of judgment is involved in valuing investments using level 3 inputs.The use of different assumptions could have a positive or negative effect on consolidated financial condition or results of operations. Management must periodically evaluate if unrealized losses (as determined based on the securities valuation methodologies discussed above) on individual securities classified as held to maturity or available for sale in the investment portfolio are considered to be other-than-temporary.The analysis of other-than-temporary impairment requires the use of various assumptions, including, but not limited to, the length of time an investment’s book value is greater than fair value, the severity of the investment’s decline, as well as any credit deterioration of the investment.If the decline in value of an investment is deemed to be other-than-temporary, the investment is written down to fair value and a non-cash impairment charge is recognized in the period of such evaluation. The Company records income taxes using the asset and liability method. Accordingly, deferred tax assets and liabilities: (i) are recognized for the expected future tax consequences of events that have been recognized in the financial statements or tax returns; (ii) are attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases; and (iii) are measured using enacted tax rates expected to apply in the years when those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income tax expense in the period of enactment. 26 Deferred tax assets are recorded on the consolidated balance sheet at net realizable value. The Company periodically performs an assessment to evaluate the amount of deferred tax assets it is more likely than not to realize. Realization of deferred tax assets is dependent upon the amount of taxable income expected in future periods, as tax benefits require taxable income to be realized. If a valuation allowance is required, the deferred tax asset on the consolidated balance sheet is reduced via a corresponding income tax expense in the consolidated statement of income. Rights Offering to Existing Shareholders During the third quarter of 2012, the Company launched a shareholders’ common stock rights offering, which expired on October 5, 2012. The Company received gross proceeds of $5.0 million from holders of subscription rights who exercised their basic subscription rights and from holders who exercised the over-subscription privilege. The rights offering was fully subscribed. Accordingly, the Company issued a total of 555,555 shares of common stock to the holders of subscription rights who validly exercised their subscription rights, including pursuant to the exercise of the over-subscription privilege. Merger of Rumson-Fair Haven Bank and Trust Company with and into the Bank in 2014 On February 7, 2014, the Company completed its acquisition of Rumson-Fair Haven Bank and Trust Company, a New Jersey State chartered commercial bank (“RFHB”), by merging RFHB with and into the Bank, with the Bank as the surviving entity. The merger agreement among the Company, the Bank and RFHB (the “Merger Agreement”) provided that the shareholders of RFHB would receive, at their election, for each outstanding share of RFHB common stock that they own at the effective time of the merger, either 0.7772 shares of the Company common stock or $7.50 in cash or a combination thereof, subject to proration as described in the Merger Agreement, so that 60% of the aggregate merger consideration consisted of cash and 40% consisted of shares of the Company’s common stock. The Company issued an aggregate of 1,019, 223 shares of its common stock and paid approximately $14.8 million in cash in the transaction. The merger was accounted for under the acquisition method of accounting and accordingly, assets acquired, liabilities assumed and consideration exchanged were recorded at their estimated fair values as of the acquisition date. RFHB’s results of operations have been included in the Company’s Consolidated Statements of Income since February 7, 2014. The merger of RFHB had a significant positive effect on the financial position and operations of the Company. At the time of the merger, RFHB had loans of $144 million, investment securities of $30 million, deposits of $190 million and borrowings of $10 million. Results of Operations Summary The Company reported net income of $4.4 million or $0.61 per diluted share for the year ended December 31, 2014 compared to net income of $5.8 million or $0.95 per diluted share for the year ended December 31, 2013.The results of operations for 2014 were impacted by two events during the first and second quarters of 2014.For the first quarter ended March 31, 2014, the Company completed the merger of RFHB with and into the Bank and incurred $1.4 million of merger-related expenses that reduced net income by $0.9 million or $0.13 per diluted share.For the second quarter ended June 30, 2014, a loan for approximately $3.7 million was fully charged off and the provision for loan losses was increased by a similar amount due to an apparent fraud by the borrower and its principals.The additional provision for loan losses reduced net income by $2.2 million or $0.30 per diluted share. 27 Net income adjusted for the effect of these events (Adjusted Net Income) was $7.5 million for the year ended December 31, 2014 and earnings per diluted share, as adjusted (Adjusted Earnings per Diluted Share), was $1.05.For the year ended December 31, 2013, net income as adjusted for the after-tax cost of RFHB merger-related expenses of $0.3 million was $6.1 million or $1.00 per diluted share. These adjusted measures are considered non-GAAP measures. The following is a reconciliation of the non-GAAP measures to reported net income and net income per diluted share. 1st Constitution Bancorp Reconciliation of Non-GAAP Measures (1) Year ended December 31, (Dollars in thousands, except per share data) Adjusted Net Income Net Income $ $ Adjustments: Provision for loan losses related to fraud - Merger-related expenses Income tax effect of adjustments (2) ) ) Adjusted net income $ $ Adjusted Net Income per Diluted Share Adjusted net income $ $ Diluted shares outstanding Adjusted net income per diluted shares $ $ Adjusted return on assets % % Adjusted return on equity % % The Company used the non-GAAP financial measures, adjusted net income and adjusted net income per diluted share because the Company believes that it is useful for the users of the financial information to understand the effect on net income of the merger related expenses incurred in the merger with RFHB and the large provision for loan losses recorded as a result of the apparent fraud by a borrower and its principals.These non-GAAP measures improve the comparability of the current period results with the results of prior periods.The Company cautions that the non-GAAP financial measures should be considered in addition to, but not as a substitute for, the Company’s GAAP results. Tax effected at an income tax rate of 39.94%, less the impact of non-deductible merger expenses. Return on average assets (“ROAA”) and return on average equity (“ROAE”) as reported were 0.46% and 5.34%, respectively, for the year ended December 31, 2014, compared to 0.72% and 8.73%, respectively, for the year ended December 31, 2013.ROAA and ROAE decreased for the year ended December 31, 2014 due to a decrease in net income for the year ended December 31, 2014 that was due primarily to the charge-off of an apparently fraudulent loan and one-time expenses related to the RFHB merger. ROAA and ROAE as adjusted were 0.79% and 9.21% for the year ended December 31, 2014 compared to 0.76% and 9.19% for the year ended December 31, 2013, respectively. The Bank’s results of operations depend primarily on net interest income, which is primarily affected by the market interest rate environment, the shape of the U.S. Treasury yield curve, and the difference between the yield on interest-earning assets and the rate paid on interest-bearing liabilities.Other factors that may affect the Bank’s operating results are general and local economic and competitive conditions, government policies and actions of regulatory authorities. 28 Net Interest Income Net interest income, the Company’s largest and most significant component of operating income, is the difference between interest and fees earned on loans and other earning assets, and interest paid on deposits and borrowed funds.This component represented 85.0% of the Company’s net revenues (net interest income plus non-interest income) for the year ended December 31, 2014 and 81% of net revenues for the year ended December 31, 2013.Net interest income also depends upon the relative amount of average interest earning assets, average interest-bearing liabilities, and the interest rate earned or paid on them, respectively. The Company’s net interest income increased on a tax equivalent basis by $8.0 million, or 31.1%, to $33.8 million for the year ended December 31, 2014 from $25.8 million reported for the year ended December 31, 2013. The increase was driven by the internal growth of the loan portfolio and the inclusion of the operations of RFHB. The net interest margin for the year ended December 31, 2014 was 3.84% as compared to the 3.44% net interest margin recorded for the year ended December 31, 2013, an increase of 40 basis points. This increase in the Company’s net interest income and net interest margin for the year ended December 31, 2014 as compared with the corresponding 2013 period was primarily due to three factors: (1) the increase of $129.8 million in interest-earning assets primarily due to the loans and securities acquired as a result of the merger with RFHB; (2) the increase in the average loan to average asset ratio to 59.6% in 2014 compared to 49.8% in 2013; and (3) the decrease of 5 basis points in the average cost of interest-bearing liabilities to 0.67% for the year ended December 31, 2014 compared to 0.72% for the year ended December 31, 2013. The following tables set forth the Company’s consolidated average balances of assets, liabilities and shareholders’ equity as well as interest income and expense on related items, and the Company’s average yield or rate for the years ended December 31, 2014, 2013 and 2012, respectively.The average rates are derived by dividing interest income and expense by the average balance of assets and liabilities, respectively. 29 Average Balance Sheets with Resultant Interest and Rates (yields on a tax-equivalent basis) (Dollars in thousands) Average Balance Interest Average Yield Average Balance Interest Average Yield Average Balance Interest Average Yield Assets: Federal Funds Sold/Short-Term Investments $ $ 0.25 % $ $ 0.25 % $ $ 82 0.26 % Investment Securities: Taxable 2.38 % 2.41 % 2.61 % Tax-exempt (4) 3.91 % 4.73 % 4.86 % Total 2.90 % 3.10 % 3.13 % Loan Portfolio (1): Construction 6.78 % 6.35 % 6.47 % Residential Real Estate 4.07 % 5.13 % 5.17 % Home Equity 5.44 % 5.33 % 5.62 % Commercial business and Commercial Real Estate 5.85 % 7.14 % 7.48 % Mortgage Warehouse Lines 4.50 % 4.69 % 4.75 % Installment 19 5.58 % 17 6.39 % 23 6.86 % All Other Loans 4.90 % 3.20 % 3.37 % Total 5.48 % 5.65 % 5.75 % Total Interest-Earning Assets 4.37 % 4.00 % 4.70 % Allowance for Loan Losses (7,487 ) (6,857 ) ) Cash and Due From Banks Other Assets Total Assets $ $ $ Liabilities and Shareholders' Equity: Interest-Bearing Liabilities: Money Market and NOW Accounts $ $ 0.33 % $ $ 0.34 % $ $ 0.49 % Savings Accounts 0.45 % 0.45 % 0.60 % Certificates of Deposit under $100,000 1.29 % 1.25 % 1.54 % Certificates of Deposit of $100,000 and Over 1.04 % 1.36 % 1.42 % Other Borrowed Funds 2.18 % 4.04 % 2.53 % Trust Preferred Securities 1.90 % 1.90 % 2.08 % Total Interest-Bearing Liabilities 0.67 % 0.72 % 0.89 % Net Interest Spread (2) 3.70 % 3.28 % 3.81 % Demand Deposits Other Liabilities Total Liabilities Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ Net Interest Margin (3) $ 3.84 % $ 3.44 % $ 3.98 % Loan origination fees are considered an adjustment to interest income.For the purpose of calculating loan yields, average loan balances include nonaccrual loans with no related interest income. Please refer to Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations under the heading “Non-Performing Assets” for a discussion of the Bank’s policy with regard to non-accrual loans. The interest rate spread is the difference between the average yield on interest earning assets and the average rate paid on interest bearing liabilities. The net interest margin is equal to net interest income divided by average interest earning assets. Tax- equivalent basis. Changes in net interest income and net interest margin result from the interaction between the volume and composition of interest earning assets, interest bearing liabilities, related yields, and associated funding costs.The Rate/Volume Table demonstrates the impact on net interest income of changes in the volume of interest earning assets and interest bearing liabilities and changes in interest rates earned and paid. 30 As indicated in the Rate/Volume Table, the principal factor contributing to the increase in net interest income for the year ended December 31, 2014 was an increase in the volume of loans in the loan portfolio, partially offset by the lower yield earned on loans. Rate/Volume Table Amount of Increase (Decrease) (Dollars in thousands) 2014 versus 2013 2013 versus 2012 Due to Change in: Due to Change in: (Tax-equivalent basis) Volume Rate Total Volume Rate Total Interest Income: Loans: Construction $ ) $ ) $ ) Residential Real Estate ) ) (5 ) ) Home Equity 19 ) ) ) Commercial and Commercial Real Estate ) 13 ) ) Mortgage Warehouse Lines ) Installment 4 (2 ) 2 (5 ) (2 ) (7 ) All Other Loans ) ) ) 61 Total Loans ) Investment Securities : Taxable ) Tax-exempt ) ) Total Investment Securities ) ) Federal Funds Sold / Short-Term Investments ) - ) (8 ) Total Interest Income ) Interest Expense : Money Market and NOW Accounts ) 84 ) $ ) Savings Accounts 10 - 10 25 ) ) Certificates of Deposit under $100,000 23 27 50 ) ) ) Certificates of Deposit of $100,000 and Over ) 55 ) ) ) Other Borrowed Funds ) ) ) Trust Preferred Securities - (8 ) - ) ) Total Interest Expense ) Net Interest Income $ $ ) $ $ ) $ ) $ ) As of December 31, 2014 loans were $654 million and had increased $281 million compared to $373 million at December 31, 2013. The primary driver of the 75% increase in loans during 2014 was the origination of new loans and the $163 million of internal growth of the Bank’s loan portfolio. Loans acquired in the RFHB merger were $118 million at the end of 2014. Average interest-earning assets increased by $129.8 million, or 17.3%, to $880.8 million for the year ended December 31, 2014 from $751.0 million for the year ended December 31, 2013.Overall, the yield on interest-earning assets, on a tax-equivalent basis, increased 37 basis points to 4.37% for the year ended December 31, 2014 compared to 4.00% for the year ended December 31, 2013 due primarily to the increase in construction, residential, commercial real estate and commercial business loans resulting from the internal growth of loans and the inclusion of the operations of RFHB. The growth in average interest-earning assets and the increase in loans as a percentage of average interest-earning assets generated an $8.4 million increase in total interest income for 2014. Interest expense increased by $403,000, or 9.5%, to $4.7 million for the year ended December 31, 2014 from $4.3 million for the year ended December 31, 2013. This increase in interest expense was principally attributable to the increase in money market, NOW account and certificate of deposit balances that were assumed as a result of the RFHB merger.Money market and NOW accounts increased on average by $63.7 million in 2014, or 28.6%, as compared to 2013, and the cost on these deposits decreased one basis point in 2014 as compared to 2013. Average interest-bearing liabilities increased 18.2% in 2014 compared to 2013 principally due to the RFHB merger.The cost of total interest-bearing liabilities decreased 5 basis points to 0.67% in 2014 from 0.72% in 2013. Average interest earning assets increased by $34.8 million, or 4.9%, to $751.0 million for the year ended December 31, 2013 from $716.2 million for the year ended December 31, 2012.The average loan portfolio decreased by $64.1 million, or 13.9%, to $399.5 million for the year ended December 31, 2013 compared to $463.6 million for the year ended December 31, 2012.The second half of 2013 saw an increase in long-term interest rates that resulted in the decrease in the balance of outstanding mortgage warehouse lines due to a significant decline in the volume of residential mortgages originated by mortgage warehouse customers. The average balance of mortgage warehouse lines decreased by $53.5 million, or 26.1%, to $151.3 million for the year ended December 31, 2013 compared to an average balance of $204.9 million for the year ended December 31, 2012. Overall, the yield on interest-earning assets, on a tax-equivalent basis, decreased 70 basis points to 4.00% for the year ended December 31, 2013 compared to 4.70% for the year ended December 31, 2012. 31 The Company’s net interest income decreased on a tax-equivalent basis by $2.7 million, or 9.5%, to $25.8 million for the year ended December 31, 2013 from $28.5 million reported for the year ended December 31, 2012.As indicated in the Rate/Volume Table, the principal factor contributing to the decrease in net interest income for the year ended December 31, 2013 was a decrease in the volume of loans in the loan portfolio, combined with lower rates earned on interest-earning assets. Interest expense decreased by $896,000, or 17.4%, to $4.3 million for the year ended December 31, 2013 from $5.2 million for the year ended December 31, 2012.This decrease in interest expense was principally attributable to higher levels of interest-bearing liabilities priced at a significantly lower market interest rate level.Money market and NOW accounts increased on average by $19.2 million in 2013, or 9.4%, as compared to 2012, which contributed to the funding of investment portfolio growth.The cost on these deposits decreased 15 basis points in 2013 as compared to 2012. Average interest-bearing liabilities rose 1.8% in 2013 compared to 2012.The cost of total interest-bearing liabilities decreased 17 basis points to 0.72% in 2013 from 0.89% in 2012. Provision for Loan Losses Management considers a complete review of the following specific factors in determining the provisions for loan losses: historical losses by loan category, non-accrual loans, and problem loans as identified through internal classifications, collateral values, and the growth and size of the loan portfolio. In addition to these factors, management takes into consideration current economic conditions and local real estate market conditions. Using this evaluation process, the Company’s provision for loan losses was $5.7 million for the year ended December 31, 2014 compared to $1.1 million for the year ended December 31, 2013. Net charge-offs for the years ended December 31, 2014 and 2013 were $5.9 million and $1.2 million, respectively.The increase in the provision for loan losses and net-charge offs was primarily attributable to the $3.7 million provision for loan losses and corresponding charge-off of the entire balance of an apparently fraudulent loan in the second quarter of 2014. Charge-offs in 2014 also included $0.9 million of gross charge-offs of specific reserves for potential loan losses that were recorded in prior periods. Non-Interest Income Total non-interest income for the year ended December 31, 2014 was relatively unchanged at $5.8 million when compared to the year ended December 31, 2013.This component represented 15% of the Company’s net revenues for the year ended December 31, 2014 and 19% of net revenues for the year ended December 31, 2013. Service charges on deposit accounts increased by $68,000 to $988,000 for the year ended December 31, 2014 compared to $920,000 for the year ended December 31, 2013.This component of non-interest income represented 17.2% and 15.8% of the total non-interest income for the years ended December 31, 2014 and 2013, respectively.The increase for the year ended December 31, 2014 was due to an increase in the number of deposit accounts subject to service charges, primarily as a result of the acquisition of deposit accounts from the RFHB merger. Gains on sales of loans held for sale were relatively flat at $2.1 million for each of the years ended December 31, 2014 and 2013.The Bank sells both residential mortgage loans and Small Business Administration loans in the secondary market. Gains on sales of residential mortgages were $0.8 million in 2014 compared to $1.4 million in 2013 and loan sales declined to $108.6 million compared to $138.7 million in 2013 due to the increase in residential mortgage rates beginning in the second half of 2013 and continuing in general through 2014. Higher interest rates significantly reduced the volume of residential mortgages being refinanced in 2014 compared to 2013. In 2014 sales of SBA loans were $10.8 million and generated gains of $1.2 million compared to sales of SBA loans of $5.2 million in 2013, and gains of $0.6 million. SBA loan originations and sales were higher in 2014 due to an increased focus on originating SBA eligible commercial loans. 32 In 2014, the Bank sold available-for-sale securities with an aggregate book value of $28.1 million that resulted in a pre-tax loss of $1,000.There were no sales of securities for the year ended December 31, 2013. Non-interest income also includes income from bank-owned life insurance (“BOLI”), which amounted to $564,000 for the year ended December 31, 2014 compared to $457,000 for the year ended December 31, 2013.The increase in BOLI income was due to the Bank’s acquisition of $4.5 million of BOLI assets in the RFHB merger. The Bank also generates non-interest income from a variety of fee-based services.These include safe deposit box rentals, wire transfer service fees and Automated Teller Machine fees for non-Bank customers. The other income component of non-interest income was $2.2 million for the year ended December 31, 2014 as compared to $2.4 million for the year ended December 31, 2013. Non-Interest Expenses Non-interest expenses increased by $5.9 million, or 27.4%, to $27.3 million for the year ended December 31, 2014 from $21.4 million for the year ended December 31, 2013. The increase in non-interest expenses included $1.5 million of RFHB merger related expenses and $2.8 million of expenses related to the inclusion of the former RFHB operations. The following table presents the major components of non-interest expenses for the years ended December 31, 2014 and 2013. Non-interest Expenses Year ended December 31, (Dollars in thousands) Salaries and employee benefits $ $ Occupancy expense Data processing services Equipment expense Marketing Telephone Regulatory, professional and consulting fees Merger-related expenses FDIC deposit insurance Directors’ fees 92 Other real estate owned expenses Amortization of intangible assets Other expenses Total $ $ Salaries and employee benefits, which represent the largest portion of non-interest expenses, increased by $2.4 million, or 18.5%, to $15.1 million for the year ended December 31, 2014 compared to $12.7 million for the year ended December 31, 2013. The increase in salaries and employee benefits for the year ended December 31, 2014 was due primarily to an increase in the number of employees, regular merit increases and increased health care costs.Salaries and benefits expense for former RFHB employees was $1.1 million. As a result of the RFHB merger completed on February 7, 2014 and growth of the company’s operations, staffing levels increased to 179 full time equivalent employees at December 31, 2014 compared to 151 full time equivalent employees at December 31, 2013. Occupancy expenses increased by $781,000, or 30.3%, to $3.4 million for the year ended December 31, 2014 compared to $2.6 million for the year ended December 31, 2013. The increase in occupancy expenses for the year ended December 31, 2014 was primarily attributable to increased depreciation, property taxes and maintenance costs related to the five branch offices acquired as a result of the RFHB merger. The cost of data processing services increased to $1.3 million for the year ended December 31, 2014 from $1.1 million for the year ended December 31, 2013 as additional expenses were incurred to support and maintain the five new branch locations acquired as a result of the RFHB merger within the Bank’s information technology systems and the growth of loan and deposit transaction volumes. 33 Regulatory, professional and consulting fees increased by $256,000, or 23.2%, to $ 1.4 million for the year ended December 31, 2014 compared to $1.1 million for the year ended December 31, 2013.During 2014, the Company incurred professional fees in connection with consultants engaged to assess the Company’s compliance with regulatory requirements and risk management programs. In addition, the increase in regulatory, professional and consulting fees for the year ended December 31, 2014 was partially due to the Company’s incurrence of higher legal fees in connection with the collection and recovery of non-performing assets. During 2014, the Company incurred merger-related expenses of $1.5 million in connection with the RFHB merger. These pre-tax expenses consisted primarily of (1) change-in-control payments of $883,000; (2) data processing contract termination payments of $228,000; (3) investment banker fees of $207,000; (4) legal fees of $94,000; and (5) severance payments of $120,000. Other real estate owned expenses decreased by $117,000to $236,000 for the year ended December 31, 2014 compared to $353,000 for the year ended December 31, 2013as the Company incurred a lower level of property tax, maintenance and other costs on repossessed properties held as other real estate owned during 2014 compared to 2013.In addition, the Company recorded loss provisions of $112,000 during 2014 and $759,000 during 2013. At December 31, 2014, the Bank held three properties with an aggregate value of $5.7 million as other real estate owned compared to three properties with an aggregate value of $2.1 million at December 31, 2013. FDIC insurance expense increased to $715,000 for the year ended December 31, 2014 compared to $346,000 for the year ended December 31, 2013 due to the adjustment of accrued expenses in 2013 and the assumption of deposits and borrowings upon completion of the RFHB merger. Amortization of intangible assets increased $188,000 to $456,000 for the year ended December 31, 2014 when compared to $268,000 for the year ended December 31, 2013 due to the recognition of the core deposit intangible asset of $1.2 million recorded as a result of the RFHB merger. All other expenses increased by $633,000 to $1.6 million for the year ended December 31, 2014 from $984,000 for the year ended December 31, 2013 as a result of increases in payroll processing fees, ATM operation expenses and insurance premiums. An important financial services industry productivity measure is the efficiency ratio.The efficiency ratio is calculated by dividing total operating expenses by tax equivalent net interest income plus non-interest income.An increase in the efficiency ratio indicates that more resources are being utilized to generate the same or greater volume of income, while a decrease would indicate a more efficient allocation of resources.The Company’s efficiency ratio increased to 68.9% for the year ended December 31, 2014 compared to 67.7% for the year ended December 31, 2013 primarily as a result of the $5.9 million increase in expenses, including one-time merger expenses of $1.5 million. Excluding the merger related expenses, the 2014 efficiency ratio was 65.1%. Income Taxes Pre-tax income decreased to $5.4 million for the year ended December 31, 2014 from $8.1 million for the year ended December 31, 2013. The Company had income tax expense of $1.1 million for the year ended December 31, 2014 compared to income tax expense of $2.3 million for year ended December 31, 2013.The decrease in the income tax expense for the year ended December 31, 2014 compared to the year ended December 31, 2013 was primarily due to the $2.6 million decrease in pre-tax income for 2014 compared to 2013.The Company’s effective tax rate decreased to 19.8% in 2014 from 28.3% in 2013 due to lower pre-tax income in 2014 and the effect of tax exempt interest income. 34 Financial Condition Cash and Cash Equivalents At December 31, 2014, cash and cash equivalents totaled $14.5 million compared to $69.3 million at December 31, 2013.Cash and cash equivalents at December 31, 2014 consisted of cash and due from banks of $14.5 million. There were no federal funds sold/short-term investments at December 31, 2014. At December 31, 2013, cash and cash equivalents and federal funds/short term investments were $69.3 million and $11,426, respectively.The decrease in cash and cash equivalents for the year ended December 31, 2014 compared to the same period in 2013 was primarily due to cash outflows to fund an increase in loan demand in the fourth quarter of 2014. Investment Securities Amortized cost, gross unrealized gains and losses, and the estimated fair value by security type are as follows: (Dollars in thousands) Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available for sale- U. S. Treasury securities and obligations of U.S. Government Sponsored corporations (“GSE”) and agencies $ $ - $ $ Residential collateralized mortgage obligations- GSE Residential mortgage backed securities – GSE Obligations of State and Political subdivisions Trust preferred debt securities – single issuer - Corporate debt securities Other debt securities 1 Restricted stock - - Mutual fund 25 - - 25 $ 35 Amortized Cost Other-Than- Temporary Impairment Recognized In Accumulated Other Comprehensive Loss Carrying Value Gross Unrealized Gains Gross Unrealized Losses Fair Value Held to maturity- U. S. Treasury securities and obligations of U.S. Government Sponsored corporations (“GSE”) and agencies $
